As Filed with the Securities and Exchange Commission on April 29, 2013 Registration Nos. 333 - 25663 811 - 08187 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 21 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 22 AMERICAN FIDELITY SEPARATE ACCOUNT B (Exact Name of Registrant) AMERICAN FIDELITY ASSURANCE COMPANY (Name of Depositor) 2000 N. CLASSEN BOULEVARD, OKLAHOMA CITY, OKLAHOMA (Address of Depositor’s Principal Executive Offices) (Zip Code) Depositor’s Telephone Number, Including Area Code Stephen P. Garrett Copies to: Senior Vice President Jennifer Wheeler American Fidelity Assurance Company McAfee & Taft 2000 N. Classen Boulevard A Professional Corporation Oklahoma City, Oklahoma73106 10th Floor, Two Leadership Square (Name and Address of Agent for Service) Oklahoma City, OK 73102-7103 Approximate Date of Proposed Public Offering: As soon as practicable after effectiveness of the Registration Statement It is proposed that this filing will become effective (check appropriate box) []immediately upon filing pursuant to paragraph (b) of Rule 485 [x]on May 1, 2013 pursuant to paragraph (b) of Rule 485 []60 days after filing pursuant to paragraph (a) (1) of Rule 485 []on May 1, 2012 pursuant to paragraph (a) (1) of Rule 485 If appropriate, check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered:Individual variable annuity contracts AFAdvantage® Variable Annuity from May 1, 2013 AFAdvantage® Variable Annuity issued by American Fidelity Separate Account B and American Fidelity Assurance Company PROSPECTUS May 1, 2013 American Fidelity Separate Account B (“Separate Account B”) is offering individual variable annuity contracts.This prospectus describes all of the material features of the individual contracts available under the AFAdvantage® Variable Annuity policy.Our home office is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. AFAdvantage® Variable Annuity is a fixed and variable deferred annuity policy.You have 17 investment options in the annuity — the Guaranteed Interest Account, a fixed investment option, and 16 variable investment options, each of which corresponds with one of the following eligible portfolios: American Fidelity Dual Strategy Fund, Inc.® American Century Variable Portfolios, Inc. VP Balanced Fund VP Capital Appreciation Fund VP Income & Growth Fund VP International Fund BlackRock Variable Series Funds, Inc. Basic Value V.I. Fund Capital Appreciation V.I. Fund Value Opportunities V.I. Fund The Dreyfus Socially Responsible Growth Fund, Inc. The Dreyfus Stock Index Fund, Inc. Dreyfus Variable Investment Fund International Value Portfolio Dreyfus Investment Portfolios Technology Growth Portfolio Vanguard® Variable Insurance Fund* Balanced Portfolio Capital Growth Portfolio Small Company Growth Portfolio Total Bond Market Index Portfolio This prospectus contains important information about Separate Account B that you should know before buying a policy.Please keep a copy of this prospectus for future reference.We filed a Statement of Additional Information with the Securities and Exchange Commission (“SEC”) dated May 1, 2013 that provides more information about the policy.You can get a copy of our Statement of Additional Information at no charge from us or from the SEC.The SEC maintains a web site (www.sec.gov) that contains our Statement of Additional Information, material incorporated by reference in this prospectus and other material that we file electronically with the SEC.For a free copy of the Statement of Additional Information, call us at 800.662.1106 or write us at P.O. Box 25520, Oklahoma City, Oklahoma 73125-0520 or e-mail us at va.help@af-group.com. Our Statement of Additional Information is incorporated by reference in this prospectus.The table of contents of the Statement of Additional Information is on the last page of this prospectus. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense.This prospectus may only be used to offer the contract where the contract may be lawfully sold.The contract and certain features described in the contact may only be available in certain states. Please read this prospectus carefully and keep it for future reference. * Vanguard is a trademark of The Vanguard Group, Inc. GLOSSARY OF TERMS Some of the terms used in this prospectus are technical.To help you understand these terms, we have defined them below. Account value:The value of your policy during the accumulation phase. Accumulation period:The period of time between purchasing a policy and receiving annuity payments.Until you begin receiving annuity payments, the annuity is in the accumulation period. Accumulation unit:The unit of measurement used to keep track of the value of a participant’s interest in a sub-account during the accumulation period. Annuitant:The person on whose life annuity payments are based. Annuity:A series of installment payments either for a fixed period or for the life of the annuitant, or for the joint lifetime of the annuitant and another person. Annuity date:The date annuity payments begin. Annuity options:The various methods available to select as pay-out plans for an annuitant’sannuity payments. Annuity payments:Regular income payments you may receive from the policy during the annuity phase. Annuity period:The period during which we make annuity payments. Annuity unit:The unit of measure we use to calculate your annuity payments during the annuity period.If you elect one of our variable annuity options, the amount of your annuity payments will vary with the value and number of annuity units in the sub-accounts attributed to variable annuity units. Assumed Investment Rate:The assumed rate of return used to determine the first annuity payment for a variable annuity option. Eligible portfolios:The portfolios that serve as the Separate Account’s underlying investment options.Each sub-account invests its assets into a corresponding portfolio.Each portfolio (sometimes called a fund) has its own investment objective. General account:Our general account consists of all of our assets other than those assets allocated to Separate Account B or to any of our other separate accounts. Guaranteed Interest Account option:The fixed investment option within our general account which earns interest credited by us. Investment options:Your investment options consist of (1) the Guaranteed Interest Account, which is our fixed investment option, and (2) the sub-accounts, which are variable investment options.We reserve the right to add, remove or combine sub-accounts as eligible investment options. Policy:The AFAdvantage® Variable Annuity. Policy owner:The person or entity entitled to ownership rights under a policy. Portfolio companies:The companies offering the portfolios in which the sub-accounts invest. Purchase payment:The money invested by you or on your behalf in the policy. Separate Account:American Fidelity Separate Account B, our separate account that provides the variable investment options.Separate Account B is a unit investment trust registered with the SEC under the Investment Company Act of 1940. Sub-account:An investment division of Separate Account B.Each sub-account invests its assets in shares of a corresponding eligible portfolio. We, Us, Our:American Fidelity Assurance Company, the insurance company offering the contract or policy. You, Your:Generally, the policy owner. i TABLE OF CONTENTS Page Summary 1 Fee Table 3 Condensed Financial Information 7 Revenue Sharing Arrangements 9 The AFAdvantage® Variable Annuity 9 How to Purchase an AFAdvantage® Variable Annuity Policy 10 Receiving Payments from the Annuity 10 Investment Options 12 Expenses 15 Withdrawals 16 Loans 17 Death Benefit 18 Taxes 19 Other Information 21 Table of Contents of the Statement of Additional Information 22 ii SUMMARY In this summary, we discuss some of the important features of your variable annuity policy.You should read the entire prospectus for more detailed information about your policy and Separate Account B. The AFAdvantage® Variable Annuity.In this prospectus, we describe the AFAdvantage® Variable Annuity flexible premium variable and fixed deferred annuity policy that we offer.The annuity policy is a contract between you, as the policy owner, and us, American Fidelity Assurance Company, as the insurance company.Through the annuity policy, we are able to provide a means for you to invest, on a tax deferred basis, in our Guaranteed Interest Account, a fixed investment option, and in the 16 sub-accounts, which are variable investment options.Each of the sub-accounts invests in a corresponding eligible portfolio. We designed the AFAdvantage® Variable Annuity for people seeking long-term tax-deferred earnings, generally for retirement or other long-term purposes.The tax deferred feature is most attractive to people in high federal and state tax brackets.You should not buy the policy if you are looking for a short-term investment or if you cannot afford to lose some or all of your investment. Like all deferred annuities, the AFAdvantage® Variable Annuity has two distinct periods: the accumulation period and the annuity period.During the accumulation period, you invest money in your annuity, at which point your earnings accumulate on a tax deferred basis and are taxed as income only when you make a withdrawal.Similarly, during the annuity period, your earnings are taxed as income only when you receive an annuity payment or otherwise make a withdrawal.A federal tax penalty may apply if you make withdrawals before you are 59½.If the policy is issued pursuant to a qualified plan, the qualified plan will already provide tax-deferral; therefore, there should be other reasons for purchasing the policy pursuant to a qualified plan aside from the tax deferral feature. The annuity period begins when you start receiving regular payments under the annuity income options from your policy.Among other factors, the amount of the payments you may receive during the annuity period will depend on the amount of money you invest in your policy during the accumulation period and on the investment performance of the variable investment options you have selected, if any. Investment Options.When you invest in the annuity, you may allocate some or all of your investment to our fixed investment option, the Guaranteed Interest Account, or to one or more of the sub-accounts listed below, each of which is a variable investment option.We reserve the right to add, combine or remove sub-accounts as investment options: American Fidelity Dual Strategy Fund, Inc.® American Century Variable Portfolios, Inc. – VP Balanced Fund American Century Variable Portfolios, Inc. – VP Capital Appreciation Fund American Century Variable Portfolios, Inc. – VP Income & Growth Fund American Century Variable Portfolios, Inc. – VP International Fund BlackRock Variable Series Funds, Inc. – Basic Value V.I. Fund BlackRock Variable Series Funds, Inc. – Capital Appreciation V.I. Fund BlackRock Variable Series Funds, Inc. – Value Opportunities V.I. Fund The Dreyfus Socially Responsible Growth Fund, Inc. The Dreyfus Stock Index Fund, Inc. Dreyfus Variable Investment Fund – International Value Portfolio Dreyfus Investment Portfolios – Technology Growth Portfolio Vanguard® Variable Insurance Fund – Balanced Portfolio Vanguard® Variable Insurance Fund – Capital Growth Portfolio Vanguard® Variable Insurance Fund – Small Company Growth Portfolio Vanguard® Variable Insurance Fund – Total Bond Market Index Portfolio At your direction, we will allocate your purchase payments to the Guaranteed Interest Account or to one or more of the sub-accounts listed above. Each of the foregoing sub-accounts invests in a corresponding portfolio. The portfolios offer professionally managed investment choices. You can find a complete description of each of the portfolios in the prospectus for that particular portfolio. You can make or lose money by investing in the variable investment options, depending on market conditions and the performance of the portfolio(s) that correspond with the sub-account(s) to which you allocate your purchase payments. Please see the information on page 16, describing how you can obtain a copy of the portfolios’ prospectuses. Our fixed investment option, the Guaranteed Interest Account, offers a minimum interest rate that is guaranteed by us. While your money is in the Guaranteed Interest Account, we guarantee the interest your money will earn. You may still be subject to a withdrawal charge on any withdrawals. Taxes. The earnings you accumulate as a result of your investments under the policy are not taxed until you make a withdrawal or receive an annuity payment. In most cases, if you withdraw money, earnings come out first and are taxed as income. If you withdraw any money before you are 59½, you may be charged a federal tax penalty on the taxable amounts withdrawn. In most cases, the penalty is 10% on the taxable amounts. A portion of the payments you receive during the annuity period of your policy is considered a return of your original investment. That part of each payment is not taxable as income. If the policy is issued pursuant to a qualified plan under special tax qualification rules, the entire payment may be taxable. Withdrawals. You may withdraw money at any time during the accumulation period; however, a withdrawal charge may apply. Additionally, restrictions exist under federal tax law concerning when you can withdraw money from a qualified plan, and you may have to pay income tax and a tax penalty on any money you withdraw. The minimum partial withdrawal is $250 (there are exceptions for withdrawals allowed under 403(b) and 401(k) hardship provisions), but a withdrawal must not reduce the value of your policy to less than $100. Withdrawals and charges that may apply to withdrawals are discussed under “Withdrawals” on page 21. Free Look. If you cancel your policy within 20 calendar days after receiving it, you will get a refund of either the amount you paid for your policy or the value of your policy, whichever is more. In the event of a refund, we determine the value of your policy on either the day we receive the policy at our home office or the day our agent receives the policy, whichever occurs earlier. Questions. If you have any questions about your AFAdvantage® Variable Annuity policy or need more information, please contact us at: American Fidelity Assurance Company Annuity Services Department P.O. Box 25520 Oklahoma City, Oklahoma 73125-0520 Telephone: 800.662.1106 E-mail: va.help@af-group.com 1 At your direction, we will allocate your purchase payments to the Guaranteed Interest Account or to one or more of the sub-accounts listed above.Each of the foregoing sub-accounts invests in a corresponding portfolio.The portfolios offer professionally managed investment choices.You can find a complete description of each of the portfolios in the prospectus for that particular portfolio.You can make or lose money by investing in the variable investment options,depending on market conditions and the performance of the portfolio(s) that correspond with the sub-account(s) to which you allocate your purchase payments.Please see the information on page 16, describing how you can obtain a copy of the portfolios’ prospectuses. Our fixed investment option, the Guaranteed Interest Account, offers a minimum interest rate that is guaranteed by us.While your money is in the Guaranteed Interest Account, we guarantee the interest your money will earn.You may still be subject to a withdrawal charge on any withdrawals. Taxes.The earnings you accumulate as a result of your investments under the policy are not taxed until you make a withdrawal or receive an annuity payment.In most cases, if you withdraw money, earnings come out first and are taxed as income.If you withdraw any money before you are 59½, you may be charged a federal tax penalty on the taxable amounts withdrawn.In most cases, the penalty is 10% on the taxable amounts.A portion of the payments you receive during the annuity period of your policy is considered a return of your original investment.That part of each payment is not taxable as income.If the policy is issued pursuant to a qualified plan under special tax qualification rules, the entire payment may be taxable. Withdrawals.You may withdraw money at any time during the accumulation period; however, a withdrawal charge may apply.Additionally, restrictions exist under federal tax law concerning when you can withdraw money from a qualified plan, and you may have to pay income tax and a tax penalty on any money you withdraw.The minimum partial withdrawal is $250 (there are exceptions for withdrawals allowed under 403(b) and 401(k) hardship provisions), but a withdrawal must not reduce the value of your policy to less than $100.Withdrawals and charges that may apply to withdrawals are discussed under “Withdrawals” on page 21. Free Look.If you cancel your policy within 20 calendar days after receiving it, you will get a refund of either the amount you paid for your policy or the value of your policy, whichever is more.In the event of a refund, we determine the value of your policy on either the day we receive the policy at our home office or the day our agent receives the policy, whichever occurs earlier. Questions.If you have any questions about your AFAdvantage® Variable Annuity policy or need more information, please contact us at: American Fidelity Assurance Company Annuity Services Department P.O. Box 25520 Oklahoma City, Oklahoma73125-0520 Telephone:800.662.1106 E-mail:va.help@af-group.com 2 FEE TABLE The following tables describe the fees and expenses you will pay when owning, withdrawing amounts from, or surrendering your policy.The first table describes the fees and expenses that you will pay at the time you withdraw from your policy or surrender your policy.State premium taxes (currently ranging from 0% to 3.5%) may also be deducted. Contract Owner Transaction Expenses Withdrawal Charge (as a percentage of the amount withdrawn in excess of the free withdrawal amount as described elsewhere in this document) Policy Year Withdrawal Charge 1 8% 2 7% 3 6% 4 5% 5 4% 6 3% 7 2% 8 1% 9+ 0% Transfer Fee Maximum $25(1) Loan Interest Rate 5%(2) The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including the portfolio fees and expenses. Annual Expenses(3) Current Fee Maximum Fee Policy Maintenance Fee Separate Account Annual Expenses (as a percentage of average account value) Current Fee Maximum Fee Mortality and Expense Risk Charge 1.25% 1.25% Account Fees and Expenses Administrative Charge 0.15% 0.25% Distribution Expense Charge 0.10% 0.25% Total Separate Account Annual Expenses 1.50% 1.75% There is no charge for the first 12 transfers in a policy year during the accumulation period and no charge for the one transfer allowed each policy year during the annuity phase; thereafter, the fee is the lesser of $25 or 2% of the amount transferred.(Transfers made through automatic dollar cost averaging and asset rebalancing count toward the free transfers). We charge an interest rate of 5%. We currently charge lower fees than the maximum allowed under the policy.The current fees and maximum fees we may charge are shown in the Annual Expenses table.We may increase the administrative charge and/or distribution expense charge, but neither will ever be more than 0.25% of the average daily value of your participant account invested in a portfolio.We may increase the policy maintenance fee, but it will not be more than $36 per policy per year. 3 The next table shows the minimum and maximum total operating expenses charged by the portfolio companies that you may pay periodically during the time that you own the policy.Additional details about each portfolio’s fees and expenses are contained in the prospectus for each portfolio. Total Annual Portfolio Operating Expenses (expenses that are deducted from portfolio assets, including management fees, 12b-1 fees and other expenses) MINIMUM 0.20% MAXIMUM 1.42% Annual Portfolio Operating Expenses (expenses that are deducted from portfolio assets) American Fidelity Dual Strategy Fund, Inc. ® Management Fees 0.50% Other Expenses 0.00% Total Annual Portfolio Operating Expenses 0.50% American Century Variable Portfolios, Inc.(1) VP Balanced Fund Management Fees 0.90% Other Expenses 0.01% Total Annual Portfolio Operating Expenses 0.91% VP Capital Appreciation Fund Management Fees 1.00% Other Expenses 0.00% Total Annual Portfolio Operating Expenses 1.00% VP Income & Growth Fund Management Fees 0.70% Other Expenses 0.00% Total Annual Portfolio Operating Expenses 0.70% VP International Fund Management Fees 1.41% Other Expenses 0.01% Total Annual Portfolio Operating Expenses 1.42% BlackRock Variable Series Funds, Inc.(2) Basic Value V.I. Fund Management Fees 0.60% Other Expenses(3)(4) 0.25% Total Annual Portfolio Operating Expenses(3)(4) 0.85% Capital Appreciation V.I. Fund Management Fees 0.65% Other Expenses(3)(4) 0.28% Acquired Fund Fees and Expenses 0.01% Total Annual Portfolio Operating Expenses(3)(4) 0.94% American Century Variable Portfolios, Inc. Share Class I. BlackRock Variable Series Funds, Inc. Share Class I. BlackRock Variable Series Funds, Inc. Other Expenses have been restated to reflect current fees. BlackRock Variable Series Funds, Inc.:The Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets given in the Fund’s most recent annual report which does not include the Acquired Fund Fees and Expenses or the restatement of Other Expenses to reflect current fees. 4 Value Opportunities V.I. Fund Management Fees 0.75% Other Expenses(3)(4) 0.26% Total Annual Portfolio Operating Expenses(3)(4) 1.01% The Dreyfus Socially Responsible Growth Fund, Inc.(5) Management Fees 0.75% Other Expenses 0.10% Total Annual Portfolio Operating Expenses 0.85% The Dreyfus Stock Index Fund, Inc.(5) Management Fees 0.25% Other Expenses 0.30% Total Annual Portfolio Operating Expense 0.28% Dreyfus Variable Investment Fund(5) International Value Portfolio Management Fees 1.00% Other Expenses 0.28% Total Annual Portfolio Operating Expenses 1.28% Dreyfus Investment Portfolios(5) Technology Growth Portfolio Management Fees 0.75% Other Expenses 0.08% Total Annual Portfolio Operating Expenses 0.83% Vanguard® Variable Insurance Fund* Balanced Portfolio Management Expenses 0.19% Other Expenses 0.07% Total Annual Portfolio Operating Expenses 0.26% Capital Growth Portfolio Management Expenses 0.22% Other Expenses 0.19% Total Annual Portfolio Operating Expenses 0.41% Small Company Growth Portfolio Management Expenses 0.20% Other Expenses 0.18% Total Annual Portfolio Operating Expenses 0.38% Total Bond Market Index Portfolio Management Expenses 0.16% Other Expenses 0.04% Total Annual Portfolio Operating Expenses 0.20% * Vanguard is a trademark of The Vanguard Group, Inc. The Dreyfus Socially Responsible Growth Fund, Inc., The Dreyfus Stock Index Fund, Inc., Dreyfus Variable Investment Fund, and Dreyfus Investment Portfolios – Share Class:Initial. 5 Examples These examples are intended to assist in comparing the cost of investing in the policy with the cost of investing in other variable annuity contracts.These costs include (1) contract owner transaction expenses (other than transfer fees and loan interest), (2) annual contract fees, (3) separate account annual expenses, and (4) portfolio fees and expenses. The examples assume an initial investment of $10,000 in the policy for the time periods indicated.The examples also assume that the investment has a 5% return each year and assume the maximum fees and expenses of the portfolios.Although the actual costs may be higher or lower, based on these assumptions, the examples show the expenses that would be paid on a $10,000 investment (a) if policy is surrendered at the end of each time period or (b) if a policy is not surrendered or a policy is annuitized at the end of the applicable time period. Time Periods 1 Year 3 Years 5 Years 10 Years American Fidelity Dual Strategy Fund, Inc. ® (a) (b) American CenturyVariable Portfolios, Inc. VP Balanced Fund (a) (b) VP Capital Appreciation Fund (a) (b) VP Income & Growth Fund (a) (b) VP International Fund (a) (b) BlackRock Variable Series Funds, Inc. Basic Value V.I. Fund (a) (b) Capital Appreciation V.I. Fund (a) (b) Value Opportunities V.I. Fund (a) (b) The Dreyfus Socially Responsible Growth Fund, Inc. (a) (b) The Dreyfus Stock Index Fund, Inc. (a) (b) Dreyfus Variable Investment Fund International Value Portfolio (a) (b) Dreyfus Investment Portfolios Technology Growth Portfolio (a) (b) Vanguard® Variable Insurance Fund* Balanced Portfolio (a) (b) Capital Growth Portfolio (a) (b) Small Company Growth Portfolio (a) (b) Total Bond Market Index Portfolio (a) (b) We based annual expenses of the underlying portfolios on data provided by the portfolio companies for the year ended December 31, 2012.Except for American Fidelity Dual Strategy Fund, Inc.®, we did not independently verify the data provided; however, we did prepare the examples. The examples should not be considered a representation of past or future expenses.Actual expenses may be greater or less than those shown.Similarly, the 5% annual rate of return assumed in the examples is not an estimate or guarantee of future performance. * Vanguard is a trademark of The Vanguard Group, Inc. 6 CONDENSED FINANCIAL INFORMATION During the accumulation period, we calculate the value of each policy owner’s share of different sub-accounts with a unit of measurement called an accumulation unit.The table below sets forth the accumulation unit values as of January 1 and December 31 for each year since the later of (1) 2003 (the last 10 fiscal years ofSeparate Account B’s operations) and (2) the year that the sub-account began operations.(1)An explanation of how we calculate the value of an accumulation unit is located elsewhere in this document. Sub-account Unit Value at January 1 Sub-account Unit Value at December 31 Number of Sub-account Units at December 31 American Fidelity Dual Strategy Fund, Inc.® $ 9.279 American Century Variable Portfolios, Inc. VP Balanced Fund VP Capital Appreciation Fund VP Income & Growth Fund VP International Fund 7 BlackRock Variable Series Funds, Inc. Basic Value V.I. Fund Capital Appreciation V.I. Fund Value Opportunities V.I. Fund Dreyfus Investment Portfolios Technology Growth Portfolio Dreyfus Variable Investment Fund International Value Portfolio Vanguard Variable Insurance Fund Balanced Portfolio Capital Growth Portfolio Small Company Growth Portfolio Total Bond Market Index Portfolio 8 REVENUE SHARING ARRANGEMENTS We, or one or more of our affiliates, may receive additional cash payments from one or more of the portfolio companies in exchange for providing certain administrative services.In consideration for these payments, we agree to perform services such as shareholder servicing, sub-administration and record-keeping, as well as various other administrative services.These payments do not constitute payment in any manner for investment advisory services and are not otherwise related to investment advisory or distribution services or expenses.These payments are sometimes referred to as “revenue sharing.”Our sales people do not receive any additional compensation for selling one sub-account over another, and they do not give any special preference to a fund just because that sub-account has a more favorable revenue sharing arrangement with us. In connection with your sub-account purchase, we, or one or more of our affiliates, are entitled to receive a percentage of the purchased sub-account’s average daily net assets maintained for our policy holders.These percentages differ based upon the terms of our agreements with the companies as denoted below.We have entered into revenue sharing arrangements with the following companies: Portfolio Company Revenue Sharing % BlackRock Advisors, LLC 0.10% American Century Investment Services, Inc. 0.20% on assets over $10 million The Dreyfus Corporation 0.15% (does not apply to the Dreyfus Stock Index Fund, Inc.) THE AFADVANTAGE® VARIABLE ANNUITY Owning an AFAdvantage® Variable Annuity Policy As the owner of an AFAdvantage® Variable Annuity policy, you have all the rights under the policy; however, you can name a new policy owner.A change of owner will revoke any prior designation of owner.Ownership changes must be sent to our home office on an acceptable form.The change will go into effect at the time the form is signed, subject to any payments we make or other actions we take before we record it.We will not be liable for any payment made or action taken before we record a change in ownership.The policy owner designated at the time the policy is issued will remain the owner unless changed.A change of ownership may be a taxable event.If your policy is issued pursuant to a qualified plan, your ability to change ownership may be limited. Spouses may own a policy jointly.Upon the death of either owner, the surviving spouse will be the primary beneficiary.If a non-spouse is designated as the beneficiary of a jointly owned policy, the designation will be treated as creating a contingent beneficiary unless otherwise indicated in a form we accept. Naming a Beneficiary The beneficiary is the person or entity that you name to receive the benefit of your policy upon the death of the annuitant.If the beneficiary and the annuitant die at the same time, we will assume that the beneficiary died first for purposes of paying any death benefits. The beneficiary is named at the time the policy is issued, but you can change the beneficiary of your policy at any time during the annuitant’s life unless you name that person as an irrevocable beneficiary.The interest of an irrevocable beneficiary cannot be changed without his or her written consent.To change your beneficiary, you must send a request to our home office on a form we accept.The change will go into effect when signed, subject to any payments we make or action we take before we record the change.A change cancels all prior beneficiaries, except any irrevocable beneficiaries.The interest of the beneficiary will be subject to any assignment of the policy which is binding on us, and any annuity option in effect at the time of the annuitant’s death. 9 Assigning the Policy During the annuitant’s life, you can assign some or all of your rights under the policy to someone else.A signed copy of the assignment must be sent to our home office on a form we accept.The assignment will go into effect when it is signed, subject to any payments we make or other actions we take before we record it, and a change in owner will revoke any prior designation of owner.We will not be liable for any payment made or action taken before we record an assignment.The policy owner designated at the time the policy is issued will remain the owner unless changed.We are not responsible for the validity or effect of any assignment.If there are irrevocable beneficiaries, you need their written consent before assigning your ownership rights in the policy.Any assignment made after the death benefit has become payable will be valid only with our consent.If the policy is assigned, your rights may only be exercised with the consent of the assignee of record.Please note that an assignment may be a taxable event, and if the policy is issued pursuant to a qualified plan, your ability to assign it may be limited. Voting Rights Although we legally own the portfolios’ shares, we believe that we must get instructions from you and the other policy owners about how to vote the shares when a portfolio company solicits proxies in conjunction with a shareholder vote.When we receive your instructions, we will vote all of the shares we own in proportion to those instructions.This type of voting may allow a small number of policy owners to control the outcome of the vote.If we determine that we are no longer required to seek the policy owners’ instructions, we will vote the shares in our own right. Changes in Policy Terms Any changes to the policy must be in writing and signed by an authorized officer of American Fidelity Assurance Company. HOW TO PURCHASE AN AFADVANTAGE® VARIABLE ANNUITY POLICY Purchase Payments When you invest to buy a policy, you are making your initial purchase payment.Once we receive your initial purchase payment and application, we will issue your policy and allocate your initial purchase payment among the investment options according to your instructions within two business days.We will contact you if you do not provide all of the required information in your application.If we are unable to complete the initial application process within five business days, we will either return your money or get your permission to keep it until we obtain all of the necessary information.If we receive your purchase payment by 3:00 p.m., Central Time, we will apply same day pricing to determine the number of sub-account accumulation units to credit to your account.We reserve the right to reject any application or purchase payment.At the time you buy the policy, the annuitant cannot be older than 85 years old, or the maximum age permitted under state law. After your initial purchase payment, you may make purchase payments at any time during the accumulation phase.In accordance with the policy, these payments will be credited to your policy within one business day.The minimum amount of each purchase payment, including your initial payment, is $25.You may increase, decrease or change the amount of your purchase payments at any time, in accordance with the policy.Your policy will not lapse if no purchase payments are made in a policy year.All payment allocations among the investment options must be in whole percentages and, when added together, must total 100%. Accumulation Units Each sub-account has its own value.If you allocate your purchase payments to any of the variable investment options, the value of that portion of your policy will fluctuate depending upon the investment performance of the portfolio(s) corresponding with the sub-account(s) to which you allocated your purchase payments.(The same thing is not true if you invest solely in the Guaranteed Interest Account.)The value of your policy will also depend on the expenses of the policy.In order to keep track of the value of your interest in the sub-accounts during the accumulation period, we use a measurement called an accumulation unit.We use this value to determine the number of sub-account accumulation units represented by your investment in a sub-account. We calculate the value of accumulation units after the New York Stock Exchange closes and then credit the participant account accordingly.On each day that both the New York Stock Exchange and American Fidelity Assurance Company are open, we determine the value of an accumulation unit for each sub-account by dividing the total value of a sub-account’s net assets by the number of the sub-account’s outstanding accumulation units.The value of an accumulation unit relating to any sub-account may go up or down from day to day. When you make a purchase payment, we credit your policy with accumulation units using the accumulation unit value next determined after we receive the purchase payment.The number of accumulation units credited is determined by dividing the amount of the purchase payment allocated to a sub-account by the value of the accumulation unit for that sub-account. The following example illustrates how we calculate the number of accumulation units that should be credited to your participant account when you make a purchase payment. Example On Thursday, we receive an additional purchase payment of $100 from you.You allocate this amount to The Dreyfus Stock Index Fund sub-account.When the New York Stock Exchange closes on that Thursday, we determine that a sub-account accumulation unit for The Dreyfus Stock Index Fund is valued at $10.75.To determine the increased value of your policy, we divide $100 by $10.75 and credit your policy on Thursday night with 9.30 accumulation units for The Dreyfus Stock Index Fund sub-account. RECEIVING PAYMENTS FROM THE ANNUITY Annuity Date Any time after you invest in a policy, you can select an annuity date, which is the month and year in which you will begin receiving regular monthly income payments from the annuity.You must notify us of your desired annuity date at least 30 calendar days before you want to begin receiving annuity payments.You may change the annuity date by written request any time before the original annuity date.Any change must be requested at least 30 calendar days before the new annuity date. The duration of your annuity period will impact the amount of your monthly annuity payments.Choosing an early annuity date may increase the duration of your annuity period, which will decrease the amount of your monthly annuity payments. The earliest date you may request commencement of your annuity payments is 30 calendar days after we issue your annuity policy.The annuity date may not be later than your 85th birthday (or the annuitant’s 85th birthday, if you are not the annuitant) or the maximum date permitted under state law, whichever is earlier.If your policy is issued pursuant to a qualified plan, you are generally required to select an annuity date that occurs by April 1 of the calendar year following either the calendar year in which you retire or the calendar year in which you turn 70½, whichever comes later (or age 70½ if the policy is issued pursuant to an Individual Retirement Annuity).In addition, the annuity date is subject to the limitations described under “Tax Treatment of Withdrawals — Tax-Deferred Annuities and 401(k) Plans” if the policy is issued pursuant to such an annuity or plan. Selecting an Annuity Option We offer various income plans for your annuity payments.We call these annuity options.The annuity options allow you to choose the form of annuity payments you receive.In order to receive annuity payments under an annuity option, you must give us notice of the annuity option of your choice at least 30 calendar days before the annuity date.If no option is selected, we will make annuity payments to you in accordance with Option 2 below.Prior to the annuity date, you may change the annuity option selected by written request.Any change must be requested at least 30 calendar days prior to the annuity date.If an option is based on life expectancy, we will require proof of the payee’s date of birth.If a policy is issued pursuant to a qualified plan, you may be required to obtain spousal consent to elect an annuity option other than a joint and survivor annuity. 10 You can choose one of the following annuity options or any other annuity option acceptable to us.After annuity payments begin, you cannot change your annuity option. OPTION 1 Lifetime Only Annuity We will make monthly payments during the life of the annuitant.If this option is elected, payments will stop when the annuitant dies. OPTION 2 Lifetime Annuity with Guaranteed Periods We will make monthly payments for the guaranteed period selected, and thereafter during the life of the annuitant.When the annuitant dies, any amounts remaining under the guaranteed period selected will be distributed to the beneficiary at least as rapidly as they were being paid as of the date of the annuitant’s death. The guaranteed period may be 10 years or 20 years. OPTION 3 Joint and Survivor Annuity We will make monthly payments during the joint lifetime of two people, usually husband and wife.Generally, when an annuity option is based on two lives instead of one, the amount of the monthly annuity income is less during the joint lifetime of the annuitants than it would be otherwise.Payments will continue during the lifetime of the survivor of those two people and will be computed on the basis of 100%, 66 2/3% or 50% of the annuity payment in effect originally.If the annuitants choose a reduced payment to the surviving annuitant, fixed annuity payments will be equal to 66 2/3% or 50%, as applicable, of the fixed annuity payment during the period while both annuitants were still living; while variable annuity payments will be determined using 66 2/3% or 50%, as applicable of the number of annuity units credited to the participant as of the date of the death of the first annuitant. OPTION 4 Period Certain We will make monthly payments for a specified period.The specified period must be at least five years and cannot be more than 30 years.This option is available as a fixed annuity only.When the annuitant dies, any amounts remaining under the specified period selected will be distributed to the beneficiary at least as rapidly as they were being paid as of the date of the annuitant’s death. Annuity Payments Annuity payments are paid in monthly installments unless you elect to receive them quarterly, semi-annually or annually.Electing to receive payments less frequently will increase the individual payment amount.However, the amount of the quarterly, semi-annual or annual installments will be actuarially equivalent (mathematically equivalent) to the monthly installmentAnnuity payments can be made under Options 1, 2 or 3 on a variable basis (which means they will be based on the investment performance of the variable investment options) and/or on a fixed basis (which means they will come from the Guaranteed Interest Account).Payments under Option 4 can only come from the Guaranteed Interest Account (fixed annuity).Depending on your election, the value of your policy (adjusted for the policy maintenance charge and any taxes) will be applied to provide the annuity payment.If no election has been made 30 calendar days prior to the annuity date, amounts in the Guaranteed Interest Account will be used to provide a fixed annuity and amounts in the variable investment options will be used to provide a variable annuity. If you choose to have any portion of your annuity payments come from the variable investment options, the dollar amount of each of your monthly payments will depend upon three things: · the value of your policy in the variable investment options on the annuity date, · the assumed investment rate used in the annuity table for the policy, and · the performance of the portfolios that correspond with the sub-accounts you selected. More than one assumed investment rate is available.You may select either 1%,3% or 5%.If one is not chosen, the assumed investment rate will be 3%.If the actual performance exceeds your chosen assumed investment rate, your annuity payments will increase.Similarly, if the actual rate is less than your chosen assumed investment rate, your annuity payments will decrease.If you choose a higher assumed investment rate, your initial annuity payment will be higher.Subsequent payments will be only slightly higher when actual performance (less any deductions and expenses) is more than the assumed rate and will decrease more rapidly when actual performance (less any deductions and expenses) is less than the assumed rate.The amount of the first annuity payment will depend on the annuity option elected and the age of the annuitant at the time the first payment is due. 11 INVESTMENT OPTIONS When you buy an AFAdvantage® Variable Annuity policy, you can allocate the money you invest under the policy to our Guaranteed Interest Account and any one or more of Separate Account B’s sub-accounts.Each of the sub-accounts is a variable investment option and corresponds with one of the portfolios listed below.Additional sub-accounts may be available in the future. NAME TYPE OF PORTFOLIO COMPANY INVESTMENT ADVISOR/ SUB-ADVISOR American Fidelity Dual Strategy Fund, Inc.® (Call 800.662.1106 to request portfolio prospectus) Open-end, diversified, management investment company Advisor:American Fidelity Assurance Company Sub-Advisors:Beck, Mack & Oliver LLC, Boston Advisors, LLC, WEDGE Capital Management LLP, and The Renaissance Group LLC American Century Variable Portfolios, Inc. Portfolios available under AFAdvantage® Variable Annuity policy: ·VP Balanced Fund ·VP Capital Appreciation Fund ·VP Income & Growth Fund ·VP International Fund (Call 800.345.6488 to request portfolio prospectus) Open-end, management investment company offering one or more portfolios available under the AFAdvantage® Variable Annuity Advisor:American Century Investment Management, Inc. Sub-Advisor:None BlackRock Variable Series Funds, Inc. Portfolios available under AFAdvantage® Variable Annuity policy: ·Basic Value V.I. Fund ·Capital Appreciation V.I. Fund ·Value Opportunities V.I. Fund (Call 800.441.7762) to request portfolio prospectus) Open-end, management investment company offering one or more separate funds available under the AFAdvantage® Variable Annuity Advisor:BlackRock Advisors, LLC Sub-Advisor:BlackRock Investment Management, LLC The Dreyfus Socially Responsible Growth Fund, Inc. (Call 800.554.4611 to request portfolio prospectus) Open-end, diversified, management investment company Advisor:The Dreyfus Corporation The Dreyfus Stock Index Fund, Inc. (Call 800.554.4611 to request portfolio prospectus) Open-end management investment company Advisor:The Dreyfus Corporation Index Fund Manager:Mellon Equity Associates (affiliate of The Dreyfus Corporation) Dreyfus Variable Investment Fund Portfolios available under AFAdvantage® Variable Annuity policy: ·International Value Portfolio (Call 800.554.4611 to request portfolio prospectus) Open-end, management investment company offering one or more portfolios available under the AFAdvantage® Variable Annuity Advisor:The Dreyfus Corporation Dreyfus Investment Portfolios Portfolios available under AFAdvantage® Variable Annuity policy: ·Technology Growth Portfolio (Call 800.554.4611 to request portfolio prospectus) Open-end, management investment company offering one or more portfolios available under the AFAdvantage® Variable Annuity Advisor:The Dreyfus Corporation Vanguard® Variable Insurance Fund Portfolios available under AFAdvantage® Variable Annuitypolicy: ·Balanced Portfolio ·Capital Growth Portfolio ·Small Company Growth Portfolio ·Total Bond Market Index Portfolio (Call 800.210.6348 to request portfolio prospectus) Open-end management investment company offering one or more portfolios available under the AFAdvantage® Variable Annuity Advisor of Vanguard VIF Balanced Portfolio:Wellington Management Company, LLP; Sub-Advisor:None Advisor of Vanguard VIF Capital Growth Portfolio:PRIMECAP Management Company; Sub-Advisor:None Advisors of Vanguard VIF Small Company Growth Portfolio:Granahan Investment Management, Inc. and The Vanguard Group, Inc.; Sub-Advisor:None Advisor of Vanguard VIF Total Bond Market Index Portfolio:The Vanguard Group, Inc.; Sub-Advisor:None 12 Shares of each of the portfolio companies are issued and redeemed in connection with investments in and payments under certain variable annuity contracts and variable life insurance policies of various life insurance companies which may or may not be affiliated.None of the portfolio companies believe that offering its shares in this manner will be disadvantageous to you.Nevertheless, the board of trustees or the board of directors, as applicable, of each portfolio company intends to monitor events in order to identify any material irreconcilable conflicts which may possibly arise and in order to determine what action, if any, should be taken.If such a conflict were to occur, one or more of the insurance company separate accounts might withdraw their investments from a portfolio company.An irreconcilable conflict might result in the withdrawal of a substantial amount of a portfolio’s assets which could adversely affect such portfolio’s net asset value per share. You should read the prospectuses for the portfolios carefully before investing.The prospectuses contain detailed information about the investment options.You may get copies of the prospectuses by calling the telephone numbers set forth in the table that appears elsewhere in this document.You can also get a copy of the Statement of Additional Information for any of the portfolios by calling the telephone numbers on the previous page, or by contacting us at the address and phone number on the cover of this prospectus. Interests in the Guaranteed Interest Account are not registered under the Securities Act of 1933 because of certain exemptive and exclusionary provisions.The Guaranteed Interest Account also is not registered as an investment company under the Investment Company Act of 1940.Accordingly, neither the Guaranteed Interest Account nor any interests in it are subject to the provisions of these Acts.The SEC staff has not necessarily reviewed the disclosure in this prospectus relating to the Guaranteed Interest Account.Disclosures regarding the Guaranteed Interest Account may, however, be subject to certain generally applicable provisions of the federal securities laws relating to the accuracy and completeness of statements made in prospectuses. Substitution At our discretion, we may substitute another eligible investment option for any one of the portfolios available under the AFAdvantage® Variable Annuity policy.If we decide to make a substitution, we will give you notice of our intention. Transfers At your direction, we will make transfers between any of the investment options to which you have allocated money.We reserve the right to limit the number of transfers that may be made.All of the transfers you make in any one day count as one transfer.If you transfer funds between investment options, we will not be liable for transfers we make at your direction.All transfers must be in whole percentages.We reserve the right, at any time and without prior notice, to end, suspend or change the transfer privilege, in which case we will provide written notice of any such action. Transfers During the Accumulation Period.If you make more than 12 transfers in a policy year, we will deduct a transfer fee.The fee is $25 per transfer or 2% of the amount transferred, whichever is less.In order to make a transfer, you must transfer at least $500 from the investment option from which you are making the transfer, unless the full amount of your participant account is valued at less than $500, in which case you must transfer the entire amount.All transfers must be in whole percentages. Transfers During the Annuity Period.During the annuity period, you may only make one transfer in each policy year.You may make transfers among the variable investment options or from any of the variable investment options to the Guaranteed Interest Account option.There is no transfer fee charged for the one transfer.You cannot make a transfer from the Guaranteed Interest Account Option to a variable investment option. Automatic Dollar Cost Averaging Our automatic dollar cost averaging system allows you to transfer an established amount of money each quarter from one investment option to another.The minimum amount that may be transferred from an investment option in this way is $500.Only one investment option can be used as a source of the transfer.By transferring the same amount on a regular schedule instead of transferring the entire amount at one time, you may be less susceptible to the impact of market fluctuations.Automatic dollar cost averaging is only available during the accumulation period.If you participate in automatic dollar cost averaging, the transfers made under the program are taken into account in determining any transfer fee. 13 Asset Rebalancing After you allocate your money to different investment options, the performance of the different investment options may cause the allocation of your total investment to shift.At your direction, we will automatically rebalance your policy to return it to your original percentage allocations.If you request our asset rebalance service, we will make any necessary transfers on the first day after the end of your policy year.Asset rebalancing is only available during the accumulation period.If you participate in the asset rebalancing program, the transfers we make for you are taken into account in determining any transfer fee, however, no other fees are charged. Frequent Purchases and Redemptions Market timing policies and procedures are designed to address the excessive short-term trading of investment company securities that may be harmful to the remaining policy owners.Although market timing by policy owners is generally not illegal, we are aware that successful market timers may, in some circumstances, make profits at the expense of passive policy owners who engage in various long-term or passive investment strategies. We have identified the possibility that policy owners may attempt to use market timing strategies in connection with Separate Account B, which includes variable investment options, as well as a fixed annuity account option.Market timing can be accomplished by switching back and forth between investment options.Market timing can make it very difficult for a portfolio company to manage an underlying portfolio’s investments.Frequent transfers may cause a portfolio company to hold more cash than otherwise necessary, disrupt management strategies, increase transaction costs, or affect performance.For these reasons, the policy was not designed for persons who make programmed, large, or frequent transfers. In light of the risk posed to policy owners and other portfolio investors by market timing, we reserve the right, at any time and without prior notice, to end, suspend or change the ability of policy owners to transfer assets between investment options, as allowed by state law, if we detect suspicious transfer activity.In furtherance of this general authority to restrict transfers as described above, and without limiting other actions we may take in the future, we have adopted the following specific restrictions: · We assess a charge against policy owners who make transfers between investment options more than 12 times per year during the accumulation phase. · We only allow one transfer per year during the annuity phase (unless the policy owner has elected a fixed annuity option, in which case no transfers are allowed). · We may impose specific restrictions on transactions for certain investment options, including, but not limited to, the ability to suspend or terminate the offering of an investment option, based on the transfer restriction policies of the underlying portfolios.We may do so to conform to any present or future restriction that is imposed by any portfolio available under this policy. · We do not accept telephone transactions. · We reserve the right to postpone payment from the Guaranteed Interest Account for a period of up to six months. · We have adopted a policy requiring our personnel to maintain a record of all orders received between 2:45 p.m. and 3:00 p.m. Central Time pursuant to individual wire transfer contributions, walk-in withdrawals and interfund transfer requests received by facsimileand electronic transfer through our website.This record is reviewed monthly and any suspicious patterns are reported and subjected to additional review. · If a policy owner attempts to avoid the restrictions on their ability to transfer among investment options by withdrawing funds and reinvesting, the policy owner will be assessed a withdrawal charge of up to 8% at the time of each withdrawal.While not designed specifically to discourage market timing activities these expenses have a tendency to discourage them. Although we may exercise our discretion on a case-by-case basis, we anticipate applying our policies regarding frequent purchases and redemptions uniformly in all cases, absent exceptional circumstances, including uniform application to trades that occur through omnibus accounts at any intermediaries.However, because we do retain the right to exercise our discretion on a case by case basis, certain policy owners may be able to successfully use market timing strategies in connection with Separate Account B. Although our transfer restrictions are designed to prevent excessive transfers, the restrictions are not capable of preventing every potential occurrence of excessive transfer activity, particularly with regard to electronic transfers.We continue to believe, however, that our transfer restrictions provide adequate protection to policy owners and other portfolio investors from the risks generally associated with market timing. 14 EXPENSES Charges and expenses that exist in connection with the policy will reduce your investment return.You should carefully read this section for information about these expenses. Insurance Charges We deduct insurance charges each day.We include the insurance charge deduction in our calculation of the value of the accumulation and annuity units.The insurance charges include: · mortality and expense risk; · administrative charge; and · distribution expense. Mortality and Expense Risk Charge.The mortality and expense risk charge is equal, on an annual basis, to 1.25% of the average daily value of the policy invested in a sub-account, after expenses are deducted.This charge also compensates us for all the insurance benefits provided by your policy, including the guarantee of annuity rates, the death benefits, and certain other expenses, related to the policy, and for assuming the risk that the current charges will not be sufficient in the future to cover the cost of administering the policy. Administrative Charge.The administrative charge is equal, on an annual basis, to 0.15% of the average daily value of the policy invested in a sub-account, after expenses are deducted.We may increase this charge, but it will never be more than 0.25% of the average daily value of your participant account invested in a sub-account.This charge, together with the policy maintenance charge described below, is for all the expenses associated with the policy’s administration.Some examples of these expenses include:preparing the policy, confirmations, annual reports and statements, maintaining policy records, personnel costs, legal and accounting fees, filing fees, and computer and systems costs. Distribution Expense Charge.The distribution expense charge is equal, on an annual basis, to 0.10% of the average daily value of the policy invested in a sub-account, after expenses are deducted.We may increase this charge, but it will never be more than 0.25% of the average daily value of your participant account invested in a sub-account.This charge compensates us for the costs associated with distributing the policies. Withdrawal Charge Any withdrawals you make may be subject to a withdrawal charge.The withdrawal charge compensates us for expenses associated with selling the policy.During the accumulation phase, you can make withdrawals from your policy in the manner described in “Withdrawals.”During the first policy year, we charge a withdrawal fee for each withdrawal.After the first policy year, you may withdraw up to 10% of the value of your policy one time during each policy year without incurring a withdrawal charge.The free withdrawal cannot be carried forward from one policy year to the next.The withdrawal charge is a percentage of the amount withdrawn in excess of the free withdrawal amount as shown in the Fee Table that appears elsewhere in this document. We calculate the withdrawal charge at the time of each withdrawal.The withdrawal charge will never exceed 8% of the total purchase payments.The charge for partial withdrawals will be deducted from the value of your policy remaining.No withdrawal charge will be applied when a death benefit is paid or we make a payment under any annuity option providing at least seven annual payments or 72 monthly payments. NOTE:For tax purposes, withdrawals are considered to have come from the last money you put into the policy.Accordingly, for tax purposes, earnings are considered to come out of your policy first.There are restrictions on when you can withdraw from a qualified plan known as a Section 403(b) tax-deferred annuity or a 401(k) plan.For more information, you should read the information under “Taxes” that appears elsewhere in this document, as well as the related discussion in our Statement of Additional Information. We may reduce or eliminate the withdrawal charge if we sell the policy under circumstances which reduce its sales expenses.These circumstances might include a large group of individuals that intend to purchase the policy or a prospective purchaser who already has a relationship with us, including our officers, directors, etc.Any circumstances resulting in the reduction or elimination of the withdrawal charge requires our prior approval. Transfer Charge There is no charge for the first 12 transfers in a policy year during the accumulation phase and no charge for the one transfer allowed each policy year during the annuity phase; thereafter, the fee is the lesser of $25 or 2% of the amount transferred, whichever is less.Systematic transfers occurring as a result of automatic dollar cost averaging or asset rebalancing are taken into account when determining any transfer fees assessed. Policy Maintenance Charge and Portfolio Expenses The policy maintenance fee is $15 – reduced from the $30 fee charged prior to August 1, 2008.Although we reserve the right to change the policy maintenance charge, the highest fee permitted is $36 per year.The charge will be deducted pro-rata from the investment options you have chosen.During the accumulation period, the policy maintenance charge will be deducted each year on your policy anniversary date.During the annuity phase, we will deduct the charge pro-rata from your annuity payments.If you make a total withdrawal any time other than on a policy anniversary date, the full policy maintenance charge will be deducted. 15 There are also deductions from, and expenses paid out of, the assets of the portfolios.The portfolio expenses are described in the prospectuses for the portfolios. Taxes If we have to pay state or other governmental entity (e.g., municipalities) premium taxes or similar taxes relating to your policy, we will deduct the amount of the tax from your policy.Some of these taxes are due when the policy is issued; others are due when your annuity payments begin.We pay any premium taxes when they become payable to the states. We will also deduct from the policy any income taxes which we incur as a result of the policy.Currently, we are not making any such deductions. WITHDRAWALS You may withdraw cash from the annuity by redeeming all or part of the accumulation units in your participant account at any time during the accumulation period, before we begin making annuity payments to you.After we begin making annuity payments, no withdrawals or redemptions may be made.Any partial withdrawal must be at least $250, although we may make exceptions for hardship.The redemption value of your account is equal to the value of the accumulation units in your account next computed after we receive the request for withdrawal on a form we accept.The withdrawal charge, the policy maintenance charge and any taxes due will be deducted from the amount withdrawn before you receive it.We will deduct an equal dollar amount of the money you withdraw pro-rata from each of your investment options. If you do not want the withdrawal to come from each of your investment options equally, you must specify the investment options from which the withdrawal is to be made, using a form we accept.We reserve the right to distribute the full amount of your account if, after a withdrawal, the value of your policy is less than $100.Income taxes, tax penalties and certain restrictions may apply to any withdrawal you make. A withdrawal is a redemption of accumulation units.If accumulation units are redeemed, the number of accumulation units in your account will decrease.The reduction in the number of accumulation units will equal the amount withdrawn, divided by the applicable accumulation unit value next computed after we receive the withdrawal request.If you make a withdrawal request, and we receive your request prior to 3:00 p.m. Central Time, your withdrawal request will be processed on the same day.Withdrawal requests received after 3:00 p.m. Central Time will be processed on the next day.Withdrawal proceeds will be mailed within seven calendar days of the date on which we receive your withdrawal request. Restrictions exist concerning when you can withdraw money from a qualified plan referred to as a 403(b) Tax-Deferred Annuity or 401(k) plan. For a more complete explanation, see “Taxes” and the discussion in our Statement of Additional Information. Systematic Withdrawal Program After you have owned your policy for one year, you can participate in our systematic withdrawal program.If you participate in this program you cannot exercise the 10% free withdrawal option discussed elsewhere in this document.If you withdraw more than the 10% free withdrawal amount using the systematic withdrawal program, you will incur a withdrawal charge.During the policy year in which systematic withdrawals begin, the 10% free withdrawal amount will be based on the value of your policy on the business day before you request systematic withdrawals.After your first year in the withdrawal program, the free withdrawal amount will be based on the value of your policy on the most recent policy anniversary.Systematic withdrawals can be made monthly, quarterly or semi-annually.The $250 minimum withdrawal discussed above does not apply to withdrawals made under the systematic withdrawal program.We reserve the right to limit the terms and conditions under which systematic withdrawals can be elected and to stop offering any or all systematic withdrawals at any time.Income taxes and tax penalties may apply to systematic withdrawals. 16 Suspension of Payments or Transfers We may be required to suspend or postpone payments or withdrawals or transfers for any period when: · the New York Stock Exchange is closed (other than customary weekend and holiday closings); · trading on the New York Stock Exchange is restricted; · an emergency exists as a result of which disposal of the fund shares is not reasonably practicable or we cannot reasonably value the fund shares; or · during any other period when, by order, the Securities and Exchange Commission permits such suspension or postponement for the protection of owners. We reserve the right to defer payment for a withdrawal or transfer from the Guaranteed Interest Account for the period permitted by law but not for more than six months. LOANS If you purchased your policy under a 403(b) tax-deferred annuity qualified plan and if your employer’s plan allows, we may make a loan to you at any time before you begin receiving annuity payments; however, we will not make any loans during your first policy year.The value of your policy in the Guaranteed Interest Account serves as the security for the loan.The loan cannot be more than $50,000 or one-half of the value of your policy.Under certain circumstances, the $50,000 limit may be reduced.The minimum loan we will make is $1,000.We can change this amount at our discretion. We charge an interest rate of 5% on any loans that you take against your policy.You may not make withdrawals while you have an outstanding loan against your policy. If you fail to make a loan payment before the end of the calendar quarter following the calendar quarter in which the payment was due, the outstanding balance of your loan will become due and payable.If the loan payment is not paid within the required time period, the loan balance plus interest will be considered to be in default and will be treated as taxable income to you for the tax year of the default.Satisfaction of any unpaid loan balance plus interest from the Guaranteed Interest Account will only occur when you qualify for a plan distribution under the federal tax guidelines.If the loan is in default and you do not yet qualify for a distribution to satisfy the outstanding loan balance, the loan will continue to accrue interest (but such interest accruals will not result in additional deemed distributions). Any amounts which may become taxable will be reported as plan distributions and will be subject to income tax and tax penalties, if applicable.There are special repayment guidelines available to you for personal or military leave.If a leave of absence is anticipated, you should contact us for assistance. Upon your death, any outstanding loan balance not yet reported to you as income will become taxable income to your estate.The beneficiary will receive the death benefit reduced by the loan balance.If annuity payments begin while there is an outstanding loan, the value of the Guaranteed Interest Account will be reduced by the loan balance. 17 DEATH BENEFIT Death Benefit Amount Before Annuity Date In the event of death prior to the annuity date, the amount of the death benefit will be the greater of: (1) the purchase payments you have made, less any money withdrawn and any applicable withdrawal charges; or (2) the value of the policy minus the policy maintenance charge and taxes, if any, determined on the business day we receive proof of death. Death of OwnerBefore Annuity Date If you die before the annuity date, the death benefit will be paid to the beneficiary.If you and your spouse are joint owners, when a joint owner dies, the surviving joint owner, if any, will be treated as the primary beneficiary.Any other person designated as a beneficiary at the time of death will be treated as a contingent beneficiary.References to “beneficiary”in this section refer, first, to a surviving spouse joint owner, if any, and second, to another designated beneficiary. If you die before the annuity date, the beneficiary must designate the manner in which the death benefit will be paid.A non-spouse beneficiary must select from the death benefit payment options set forth below, and any portion of the death benefit not applied under an annuity option must be distributed within five years of the date of death: · lump sum payment; · payment of the entire death benefit within five years of the date of your death; or · payment of the death benefit under an annuity option, beginning within one year of your death, for a period not to exceed the life expectancy of the beneficiary. If the beneficiary is your spouse, he or she may choose to continue the policy in his or her own name at the current value of the policy or select one of the following death benefit payment options; · lump sum payment; or · apply the death benefit to an annuity option. If the deceased owner was also the annuitant, and the spousal beneficiary continues the policy or applies the death benefit to an annuity option, the spousal beneficiary will become the new annuitant. If a lump sum payment is requested by the beneficiary, we will pay the amount within seven calendar days of receipt of proof of death and receipt of the election of payment option, unless the suspension or deferral of payments provision is in effect.The beneficiary may designate a death benefit payment option (other than a lump sum payment) only during the first 60 calendar days after we receive proof of death.If the beneficiary does not select a payment option during that 60-day period, the death benefit will be paid in a lump sum. Death of Owner After the Annuity Date If you are not the annuitant, and you die during the annuity period, any remaining payments under the annuity option elected will continue at least as rapidly as they were being paid at your death.When any owner dies during the annuity period, the beneficiary becomes the owner.Upon the death of any joint owner during the annuity period, the surviving joint owner, if any, will be treated as the primary beneficiary.Any other beneficiary designation on record at the time of death will be treated as a contingent beneficiary. Death of Annuitant Before the Annuity Date If you are not the annuitant, and the annuitant dies before the annuity date, the death benefit will be paid to the beneficiary in a lump sum within five years of the date of death.If the owner is not an-individual (e.g., the owner is a corporation), the death of the annuitant will be treated as the death of the owner. Death of Annuitant After the Annuity Date If the annuitant dies on or after the annuity date, the death benefit, if any, will be as set forth in the annuity option elected.Death benefits will be paid at least as rapidly as they were being paid at the annuitant’s death. 18 TAXES The following general tax discussion is not intended as tax advice.You should consult your own tax advisor about your personal circumstances. We have included additional information regarding taxes in the Statement of Additional Information. Annuity Policies in General The rules of the Internal Revenue Code of 1986, as amended (the “Code”) which relate to annuities generally provide that you will not be taxed on any increase in the value of your policy until a distribution occurs — either as a withdrawal or as annuity payments.Different rules exist regarding how you will be taxed depending on the distribution and the type of policy. Increases in value of a participant’s account are not subject to income tax except that withdrawals during the accumulation phase and a portion of annuity payments paid during the annuity phase are taxable as ordinary income.The amount of each annuity payment that is considered taxable or non-taxable depends upon the period over which the annuity payments are expected to be made.The entire amount of annuity payments received after you have received the full amount of the money you invested to buy the policy is considered income. Tax Treatment of Withdrawals If you purchase a policy under a qualified plan, your policy is referred to as a qualified policy.Examples of qualified plans are Individual Retirement Annuities, including Roth IRAs; Tax Deferred Annuities (sometimes referred to as 403(b) Policies); H.R. 10 Plans (sometimes referred to as Keogh plans); and Corporate Pension and Profit Sharing/401(k) Plans. If you do not purchase the policy under a qualified plan, your policy is referred to as a non-qualified policy. Non-Qualified Policies If you own a non-qualified policy and you make a withdrawal from the policy, the Internal Revenue Code treats the withdrawal as coming first from any earnings and then from the money you invested to pay for your policy, which we call your purchase payments.In most cases, withdrawn earnings are considered income. Any amount you receive which is considered income may be subject to a 10% tax penalty.Some distributions that are excepted from the 10% penalty are listed below: · distributions made on or after the date on which the taxpayer reaches age 59½; · distributions made on or after the policy holder dies; · distributions made when the taxpayer is disabled (as that term is defined in Section 72(m)(7) of the Code); · distributions made in a series of substantially equal payments made annually (or more frequently) for the life or life expectancy of the taxpayer or the joint lives (or joint life expectancies) of the taxpayer and his or her beneficiary; · under an immediate annuity contract (as that term is defined in Section 72(u)(4) of the Code); or · from amounts which come from purchase payments made before August 14, 1982. Certain other exemptions may also be available. When a non-natural person, such as a corporation or certain other entities other than tax-qualified trusts, owns the policy, it will generally not be treated as an annuity for tax purposes. This means that any increase in the value of such a policy may be taxed as ordinary income every year. 19 The policy provides that when the annuitant dies prior to the annuity date, a death benefit will be paid to the person designated as the beneficiary. If the owner of the policy is not the annuitant, such payments made when the annuitant dies do not qualify for the death of owner exception described above, and will be subject to the 10% tax penalty unless the beneficiary is 59½ years old or one of the other exceptions to the penalty applies. Qualified Policies The information above describing the taxation of non-qualified policies does not apply to qualified policies. If you make a withdrawal under a qualified policy the amount received is taxable based on the ratio of your cost basis to your total accrued benefit under the retirement plan.To the extent an exception does not apply, the Code imposes a 10% penalty tax on the taxable portion of any distribution from qualified retirement plans, including policies issued and qualified under Code Sections 403(b) (Tax-Deferred Annuities), 408 and 408A (Individual Retirement Annuities) and 401 (H.R. 10 and Corporate Pension and Profit Sharing/401(k) Plans).To the extent amounts are not includible in gross income because they have been properly rolled over to an IRA or to another eligible qualified plan, no tax penalty will be imposed. The tax penalty will not apply to certain distributions, including, but not limited to, distributions: · made on or after the date on which the owner or annuitant (as applicable) reaches age 59½; · following the death or disability of the owner or annuitant (as applicable) (for this purpose disability is defined in Section 72(m)(7) of the Code); · made after separation from service (in the case of an Individual Retirement Annuity, a separation from service is not required), if the distributions are part of substantially equal periodic payments made not less frequently than annually for the life (or life expectancy) of the owner or annuitant (as applicable) or the joint lives (or joint life expectancies) of such person and his designated beneficiary; · to an owner or annuitant (as applicable) who has separated from service after he has turned 55, except in the case of an Individual Retirement Annuity; · made to the owner or annuitant (as applicable) to the extent such distributions do not exceed the amount allowable as a deduction under Code Section 213 to the owner or annuitant (as applicable) for amounts paid during the taxable year for medical care; · made on account of a levy by the Internal Revenue Service under Section 6331 of the Code on a qualified retirement plan; · made to an alternate payee pursuant to a qualified domestic relations order, except in the case of an Individual Retirement Annuity; · from an IRA for the purchase of medical insurance (as described in Section 213(d)(1)(D) of the Code) for the owner or annuitant (as applicable) and his or her spouse and dependents if the owner or annuitant (as applicable) has received unemployment compensation for at least 12 weeks (this exception will no longer apply after the owner or annuitant (as applicable) has been re-employed for at least 60 calendar days); · from an IRA made to the owner or annuitant (as applicable) to the extent such distributions do not exceed the qualified higher education expenses (as defined in Section 72(t)(7) of the Code) of such person for the taxable year; · from an IRA made to the owner or annuitant (as applicable) which are qualified first-time home buyer distributions (as defined in Section 72(t)(8)(A) of the Code); · made to individuals called to active duty (as described in Section 72(t)(2)(G)(i) of the Code); · made to qualified public safety employees who have separated from service after age 50 (as described in Section 72(t)(10) of the Code); and 20 · converted directly to a Roth IRA and reported as income for federal income tax purposes. The Statement of Additional Information contains a more complete discussion of withdrawals from qualified policies. Tax-Deferred Annuities and 401(k) Plans The Code limits the withdrawal of purchase payments made by owners from certain tax-deferred annuities. Withdrawals can only be made when an owner: · reaches age 59½; · leaves his/her job; · dies; or · becomes disabled (as that term is defined in the Code). A withdrawal may also be made in the case of hardship if allowed by the plan; however, the owner can only withdraw purchase payments and not any earnings. Additionally, a withdrawal may be made in situations to which Section 72(t)(2)(G) of the Code applies (regarding individuals called to active duty).Similar limitations apply to a policy issued pursuant to a 401(k) Plan. Diversification The Code provides that the underlying investments for a variable annuity must satisfy certain diversification requirements in order to be treated as an annuity contract.We believe that all of the portfolios are being managed in such a way that they comply with the requirements. Neither the Code nor the Treasury Regulations issued to date provide guidance as to the circumstances under which you, because of the degree of control you exercise over the underlying investments, and not American Fidelity Assurance Company, would be considered the owner of the shares of the portfolios. If you are considered the owner of the portfolios’ shares, it will result in the loss of the favorable tax treatment for the policy. It is unknown to what extent under federal tax law owners are permitted to select portfolios, to make transfers among the portfolios or the number and type of portfolios for which owners may select.If any guidance is provided which is considered a new position, then the guidance would generally be applied prospectively. However, if such guidance is a position which is not new, it may be applied retroactively and you, as the owner of the policy, could be treated as the owner of the portfolios. Due to the uncertainty in this area, we reserve the right to modify the policy in an attempt to maintain favorable tax treatment. OTHER INFORMATION American Fidelity Assurance Company We are an Oklahoma stock life insurance company organized in 1960.We are licensed to conduct life, annuity and accident and health insurance business in 49 states, the District of Columbia, Guam and American Samoa.Our office is located at 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. We have been a wholly owned subsidiary of American Fidelity Corporation since 1974.The stock of American Fidelity Corporation is controlled by a family investment partnership, Cameron Enterprises, A Limited Partnership, an Oklahoma limited partnership.William M. Cameron and Lynda L. Cameron each own 50% of the common stock of Cameron Associates, Inc., the sole general partner of Cameron Enterprises A Limited Partnership.The address of both American Fidelity Corporation and Cameron Enterprises A Limited Partnership, is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. Separate Account B We established Separate Account B under Oklahoma insurance law in 1996 to hold the assets that underlie the AFAdvantage® Variable Annuity policies.Separate Account B is registered with the SEC as a unit investment trust under the Investment Company Act of 1940; its inception date is October27, 1997.The Separate Account is divided into 16 sub-accounts. We hold Separate Account B’s assets in our name on behalf of Separate Account B, and those assets legally belong to us.Under Oklahoma law, however, those assets cannot be charged with liabilities that arise out of any other business that we conduct.All of the income, gains and losses (realized or unrealized) that result from Separate Account B’s assets are credited to or charged against Separate Account B without regard to our other income, gains and losses.We are obligated to pay all benefits and make all payments under the AFAdvantage® Variable Annuity. Underwriter American Fidelity Securities, Inc., a wholly owned subsidiary of American Fidelity Assurance Company, is the principal underwriter for the annuity policies and acts as the distributor of the policies.The principal business address of American Fidelity Securities, Inc. is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma73106. Legal Proceedings There are no pending material legal proceedings affecting us, Separate Account B or American Fidelity Securities, Inc. Financial Statements Our financial statements and Separate Account B’s financial statements are included in our Statement of Additional Information.The cover of this prospectus contains information about how to obtain our Statement of Additional Information. 21 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION Page General Information and History of American Fidelity Assurance Company 1 Federal Tax Status 1 Annuity Provisions 11 Offering of the AFAdvantage® Variable Annuity 12 Underwriter 12 Custodian and Independent Registered Public Accounting Firm 12 Investment Consultant 12 Legal Opinion 12 Financial Statements 12 22 PLACE STAMP HERE American Fidelity Assurance Company P.O. Box 25520 Oklahoma City, OK73125-0520 Attention:Annuity Services Department Please send me the Statement of Additional Information for the following: □AFAdvantage® Variable Annuity □American Fidelity Dual Strategy Fund, Inc.® □American Century Variable Portfolios, Inc. □BlackRock Variable Series Funds, Inc. □The Dreyfus Socially Responsible Growth Fund, Inc. □The Dreyfus Stock Index Fund, Inc. □Dreyfus Variable Investment Fund □Dreyfus Investment Portfolios □Vanguard® Variable Insurance Fund Name (please print) Address AFAdvantage® Variable Annuity issued by American Fidelity Separate Account B and American Fidelity Assurance Company STATEMENT OF ADDITIONAL INFORMATION May 1, 2013 This is not a prospectus.This Statement of Additional Information should be read in conjunction with the Prospectus dated May 1, 2013 for the AFAdvantage® Variable Annuity. The Prospectus contains information that a prospective investor should know before investing.For a copy of the Prospectus, write to us at: call us at: e-mail us at: P.O. Box 25520 Oklahoma City, Oklahoma73125-0520 va.help@af-group.com AFAdvantage® Variable Annuity issued by American Fidelity Separate Account B and American Fidelity Assurance Company STATEMENT OF ADDITIONAL INFORMATION May 1, 2013 TABLE OF CONTENTS Page General Information and History of American Fidelity Assurance Company 1 Federal Tax Status 1 Annuity Provisions 11 Offering of the AFAdvantage® Variable Annuity 12 Underwriter 12 Custodian and Independent Registered Public Accounting Firm 12 Investment Consultant 12 Legal Opinion 12 Financial Statements 12 AFAdvantage® Variable Annuity issued by American Fidelity Separate Account B and American Fidelity Assurance Company STATEMENT OF ADDITIONAL INFORMATION May 1, 2013 GENERAL INFORMATION ABOUT AMERICAN FIDELITY ASSURANCE COMPANY American Fidelity Assurance Company, which was organized in Oklahoma in 1960, is a wholly owned subsidiary of American Fidelity Corporation, an insurance holding company. The stock of American Fidelity Corporation is controlled by a family investment partnership, Cameron Enterprises A Limited Partnership, an Oklahoma limited partnership.William M. Cameron and Lynda L. Cameron each own 50% of the common stock of Cameron Associates, Inc., the sole general partner of Cameron Enterprises A Limited Partnership. FEDERAL TAX STATUS NOTE: The following is a description of federal income tax law applicable to annuities in general. Purchasers are cautioned to seek competent tax advice regarding the matters discussed in the Prospectus and this Statement of Additional Information. American Fidelity Assurance Company does not guarantee the tax status of the policies. Purchasers bear the complete risk that the policies may not be treated as “annuity contracts” under federal income tax laws. It should be further understood that the following discussion is not exhaustive and that special rules not described herein may be applicable in certain situations. Moreover, no attempt has been made to consider any applicable state or other tax laws. General Section 72 of the Internal Revenue Code of 1986, as amended (the “Code”) governs taxation of annuities in general. An owner (other than a corporation or other non-natural person) is not taxed on increases in the value of a policy until distribution occurs, either in the form of a lump sum payment or as annuity payments under the annuity option elected. For a lump sum payment received as a total surrender (total redemption) or death benefit, the recipient is taxed on the portion of the payment that exceeds the cost basis of the policy. For non-qualified policies, this cost basis is generally the purchase payments, while for qualified policies there may be no cost basis. The taxable portion of the lump sum payment is taxed at ordinary income tax rates. For annuity payments, a portion of each payment in excess of an exclusion amount is includible in taxable income. The exclusion amount for payments based on a fixed annuity option is determined by multiplying the payment by the ratio that the cost basis of the policy (adjusted for any period certain or refund feature) bears to the expected return under the policy. The exclusion amount for payments based on a variable annuity option is determined by dividing the cost basis of the policy (adjusted for any period certain or refund feature) by the number of years over which the annuity is expected to be paid. The exclusion amount for payments made from a policy issued pursuant to a qualified plan is generally determined by dividing the cost-basis of the policy by the anticipated number of payments to be made under the policy. Payments received after the investment in the policy has been recovered (i.e., when the total of the excludable amounts equal the investment in the policy) are fully taxable. The taxable portion is taxed at ordinary income rates. For certain types of qualified plans there may be no cost basis in the policy within the meaning of Section 72 of the Code. Owners, annuitants and beneficiaries under the policies should seek competent financial advice about the tax consequences of any distributions. American Fidelity Assurance Company is taxed as a life insurance company under the Code. For federal income tax purposes, Separate Account B is not a separate entity from American Fidelity Assurance Company, and its operations form a part of American Fidelity Assurance Company. Diversification Section 817(h) of the Code imposes certain diversification standards on the underlying assets of variable annuity contracts. The Code provides that a variable annuity contract will not be treated as an annuity contract for any period (and any subsequent period) for which the investments are not adequately diversified in accordance with regulations prescribed by the United States Treasury Department (the “Treasury Department”). Disqualification of the policy as an annuity contract would result in imposition of federal income tax to the policy owner with respect to earnings allocable to the policy prior to the receipt of payments under the policy. The Code contains a safe harbor provision which provides that annuity contracts such as the policies meet the diversification requirements if, as of the end of each quarter, the underlying assets meet the diversification standards for a regulated investment company and no more than fifty-five percent (55%) of the total assets consist of cash, cash items, U.S. government securities and securities of other regulated investment companies. The Treasury Department has issued regulations (Treas. Reg. 1.817-5) which established diversification requirements for the investment portfolios underlying variable contracts such as the policies. The regulations amplify the diversification requirements for variable contracts set forth in the Code and provide an alternative to the safe harbor provision described above. Under the regulations, an investment portfolio will be deemed adequately diversified if: (1) no more than 55% of the value of the total assets of the portfolio is represented by any one investment; (2) no more than 70% of the value of the total assets of the portfolio is represented by any two investments; (3) no more than 80% of the value of the total assets of the portfolio is represented by any three investments; and (4) no more than 90% of the value of the total assets of the portfolio is represented by any four investments. The Code provides that for purposes of determining whether or not the diversification standards imposed on the underlying assets of variable contracts by Section 817(h) of the Code have been met, “each United States government agency or instrumentality shall be treated as a separate issuer.” American Fidelity Assurance Company intends that all funds underlying the policies will be managed by the investment advisors in such a manner as to comply with these diversification requirements. The Treasury Department has indicated that the diversification regulations do not provide guidance regarding the circumstances in which owner control of the investments of Separate Account B will cause the owner to be treated as the owner of the assets of Separate Account B, thereby resulting in the loss of favorable tax treatment for the policy. At this time it cannot be determined whether additional guidance will be provided and what standards may be contained in such guidance. The amount of owner control which may be exercised under the policy is different in some respects from the situations addressed in published rulings issued by the Internal Revenue Service in which it was held that the policy owner was not the owner of the assets of the separate account. It is unknown whether these differences, such as the owner’s ability to transfer among investment choices or the number and type of investment choices available, would cause the owner to be considered as the owner of the assets of Separate Account B resulting in the imposition of federal income tax to the owner with respect to earnings allocable to the policy prior to receipt of payments under the policy. 1 In the event any forthcoming guidance or ruling is considered to set forth a new position, such guidance or ruling will generally be applied only prospectively. However, if such ruling or guidance was not considered to set forth a new position, it may be applied retroactively resulting in the owner being retroactively determined to be the owner of the assets of Separate Account B. Due to the uncertainty in this area, American Fidelity Assurance Company reserves the right to modify the policy in an attempt to maintain favorable tax treatment. Multiple Policies The Code provides that multiple non-qualified annuity contracts which are issued within a calendar year period to the same contract owner by one company or its affiliates are treated as one annuity contract for purposes of determining the tax consequences of any distribution. Such treatment may result in adverse tax consequences, including more rapid taxation of the distributed amounts from such combination of contracts. Owners should consult a tax advisor prior to purchasing more than one non-qualified annuity contract in any calendar year period. Policies Owned By Other Than Natural Persons Under Section 72(u) of the Code, the investment earnings on purchase payments for the policies will be taxed currently to the owner if the owner is a non-natural person, e.g., a corporation or certain other entities. Such policies generally will not be treated as annuities for federal income tax purposes. However, this treatment is not applied to policies held by a trust or other entity as an agent for a natural person nor to policies held by qualified plans. Purchasers should consult their own tax counsel or other tax advisor before purchasing a policy to be owned by a non-natural person. Tax Treatment of Assignments An assignment or pledge of a policy may be a taxable event. Owners should therefore consult competent tax advisors should they wish to assign or pledge their policies. Income Tax Withholding All distributions or the portion thereof which is includible in the gross income of the owner are subject to federal income tax withholding. Generally, amounts are withheld from periodic payments at the same rate as wages and at the rate of 10% from non-periodic payments. However, the owner, in most cases, may elect not to have taxes withheld or to have withholding done at a different rate. Certain distributions from retirement plans qualified under Section 401 or Section 403(b) of the Code, which are eligible for a direct rollover but are not directly rolled over to another eligible retirement plan or individual retirement account or individual retirement annuity, are subject to a mandatory 20% withholding for federal income tax. The 20% withholding requirement generally does not apply to: (a) a series of substantially equal payments made at least annually for the life or life expectancy of the participant or joint and last survivor expectancy of the participant and a designated beneficiary, or for a specified period of ten years or more; (b) distributions which are required minimum distributions; (c) hardship withdrawals; or (d) the portion of the distributions not includible in gross income (i.e., returns of after-tax contributions). Participants should consult their own tax counsel or other tax advisor regarding withholding requirements. Tax Treatment of Withdrawals – Non-Qualified Policies The following discussion in this section explains how the general principles of tax-deferred investing apply to a non-qualified policy when the owner of such policy is a natural person. As described above, different rules may apply to an owner of a non-qualified policy that is not a natural person, such as a corporation. The discussion assumes at all times that the non-qualified policy will be treated as an “annuity policy” under the Code. Tax Treatment of Withdrawals, Surrenders and Distributions The cost basis of a non-qualified policy is generally the sum of the purchase payments for the policy. The taxpayer will generally have to include in income the portion of any payment from a non-qualified policy that exceeds the portion of the cost basis (or principal) of the policy which is allocable to such payment. The difference between the cost basis and the value of the non-qualified policy represents the increase in the value of the policy. The taxable portion of a payment from a non-qualified policy is generally taxed at the taxpayer’s marginal income tax rate. Partial Withdrawals. A partial withdrawal refers to a withdrawal from a non-qualified policy that is less than its total value and that is not paid in the form of an annuity. Usually, a partial withdrawal of the value of a non-qualified policy will be treated as coming first from earnings (which represent the increase in the value of the policy). This portion of the withdrawal will be included in the taxpayer’s income. After the earnings portion is exhausted, the remainder of the partial withdrawal will be treated as coming from the taxpayer’s principal in the policy (generally the sum of the purchase payments). This portion of the withdrawal will not be included in income. Surrenders. If a taxpayer surrenders a non-qualified policy and receives a lump sum payment of its entire value, the portion of the payment that exceeds the taxpayer’s then remaining cost basis in the policy will be included in income. The taxpayer will not include in income the part of the payment that is equal to the cost basis. Tax Treatment of Annuity Payments If a taxpayer receives annuity payments from a non-qualified policy, a fixed portion of each payment is generally excludable from income as a tax-free recovery of cost basis in the policy and the balance is included in income. The portion of the payment that is excludable from income is determined under detailed rules provided in the Code (which in general terms determine such excludable amount by dividing the cost basis in the policy at the time the annuity payments begin by the expected return under the policy). If the annuity payments continue after the cost basis has been recovered, the additional payments will generally be included in full in income. Penalty Tax on Distributions Generally, a penalty equal to 10% of the amount of any payment that is includable in the taxpayer’s income will apply to any distribution received from a non-qualified policy in addition to ordinary income tax. This 10% penalty will not apply, however, if the distribution meets certain conditions. Some of the distributions that are excepted from the 10% penalty are listed below: · A distribution that is made on or after the date the taxpayer reaches age 59½; · A distribution that is made on or after the death of the owner; · A distribution that is made when the taxpayer is disabled (as that term is defined in Section 72(m)(7) of the Code); · A distribution that is made as part of a series of substantially equal periodic payments which are made at least annually for the taxpayer’s life (or life expectancy) or the joint lives (or joint life expectancies) of the taxpayer and his joint beneficiary; · A part of a distribution that is attributable to investment in the policy prior to August 14, 1982; and · A distribution that is paid as an immediate annuity (as that term is defined in Section 72(u)(4) of the Code). 2 Required Distributions To qualify as an “annuity policy” under the Code, a non-qualified policy must meet certain distribution requirements. Generally, if the owner/annuitant dies before annuity payments begin, the amounts accumulated under the non-qualified policy either must be distributed within five years of death or must begin to be paid within one year of death under a method that will pay the entire value of the policy over the life (or life expectancy) of the beneficiary under the policy. Special rules apply, however, if the beneficiary under the policy is the surviving spouse of the owner. If the owner’s spouse is the beneficiary under the policy, these rules involving required distributions in the event of death will be applied as if the surviving spouse had been the original owner of the policy. If the owner/annuitant dies after annuity payments have begun, payments generally must continue at least as rapidly as under the method in effect at death (unless such method provides that payments stop at death). Payments made upon the death of the annuitant who is not the owner of the policy do not qualify for the death of the owner exception to the 10% penalty tax described above, unless another exception applies. The above information does not apply to qualified policies. However, separate tax withdrawal penalties and restrictions apply to such qualified policies.(See “Tax Treatment of Withdrawals - Qualified Policies.”) Qualified Plans The policies offered by the prospectus are designed to be suitable for use under various types of qualified plans. Because of the minimum purchase payment requirements, the policies may not be appropriate for some periodic payment retirement plans. Taxation of participants in each qualified plan varies with the type of plan and terms and conditions of each specific plan.Owners, annuitants and beneficiaries are cautioned that benefits under a qualified plan may be subject to the terms and conditions of the plan regardless of the terms and conditions of the policies issued pursuant to the plan. Some retirement plans are subject to distribution and other requirements that are not incorporated into American Fidelity Assurance’s administrative procedures. Owners, participants and beneficiaries are responsible for determining that contributions, distributions and other transactions with respect to the policies comply with applicable law. Following are general descriptions of the types of qualified plans with which the policies may be used.Such descriptions are not exhaustive and are for general informational purposes only.The tax rules regarding qualified plans are very complex and will have differing applications, depending on individual facts and circumstances. Each purchaser should obtain competent tax advice prior to purchasing a policy issued under a qualified plan. Policies issued pursuant to qualified plans include special provisions restricting policy provisions that may otherwise be available and described in this Statement of Additional Information.Generally, policies issued pursuant to qualified plans are not transferable except upon surrender or annuitization.Various penalty and excise taxes may apply to contributions or distributions made in violation of applicable limitations. Furthermore, certain withdrawal penalties and restrictions may apply to surrenders from qualified policies.(See “Tax Treatment of Withdrawals - Qualified Policies.”) Tax-Deferred Annuities Section 403(b) of the Code permits the purchase of “tax-deferred annuities” by public schools and certain charitable, educational and scientific organizations described in Section 501(c)(3) of the Code. These qualifying employers may make contributions to the policies for the benefit of their employees. Such contributions are not includable in the gross income of the employee until the employee receives distributions from the policy. The amount of contributions to the tax-deferred annuity is limited to certain maximums imposed by the Code. Furthermore, the Code sets forth additional restrictions governing such items as transferability, distributions, nondiscrimination and withdrawals.(See “Tax Treatment of Withdrawals - Qualified Policies” and “Tax-Deferred Annuities and 401(k) Plans - Withdrawal Limitations.”) Employee loans are allowed under these policies. Any employee should obtain competent tax advice as to the tax treatment and suitability of such an investment and the tax consequences of loans. Roth Contributions The Code allows individuals to make elective contributions on an after-tax basis to a 403(b) Tax Deferred Annuity and a tax-qualified plan with a 401(k) feature if permitted under the terms of the employer’s plan or policies.These contributions are added to pre-tax employee contributions for purposes of the individual’s elective deferral limits of the Code.Roth contributions and their earnings will be accounted for separately from pre-tax contributions. Qualified distributions from designated Roth accounts are free from federal income tax. A qualified distribution requires that an individual has held the designated Roth account for at least five years and, in addition, that the distribution is made either after the individual reaches age 59½ or on the individual’s death, disability, or hardship event.The 10% penalty tax and the regular exceptions to the 10% penalty tax apply to taxable distributions from a Roth account.Amounts may be rolled over from an individual’s designated Roth account to another designated Roth account or a Roth IRA established for the individual. Currently, we do not permit designated Roth contributions to this policy. However, we may permit policy owners to make Roth contributions in the future. Individual Retirement Annuities Section 408(b) of the Code permits eligible individuals to contribute to an individual retirement program known as an “Individual Retirement Annuity” (“IRA”). Under applicable limitations, certain amounts may be contributed to an IRA which may be deductible from the individual’s gross income. These IRAs are subject to limitations on eligibility, contributions, transferability and distributions. (See “Tax Treatment of Withdrawals - Qualified Policies.”) Under certain conditions, distributions from other IRAs and other qualified plans may be rolled over or transferred on a tax-deferred basis into an IRA. Sales of policies for use with IRAs are subject to special requirements imposed by the Code, including the requirement that certain informational disclosure be given to persons desiring to establish an IRA. Purchasers of policies to be qualified as Individual Retirement Annuities should obtain competent tax advice as to the tax treatment and suitability of such an investment. 3 Roth IRAs Individuals may purchase a type of non-deductible IRA, known as a Roth IRA. Purchase payments for a Roth IRA are limited to an annual maximum established by the Code.Different maximum limitations apply to individuals within different adjusted gross income levels, and catch-up contributions are permitted under certain circumstances. Qualified distributions from Roth IRAs are free from federal income tax.A qualified distribution requires that an individual has held the Roth IRA for at least five years and, in addition, that the distribution is made either after the individual reaches age 59½; on the individual’s death or disability; or as a qualified first-time home purchase, subject to a $10,000 lifetime maximum, for the individual or any child, grandchild, or ancestor of such individual or the individual’s spouse.Any distribution which is not a qualified distribution is taxable to the extent of earnings in the distribution.Distributions are treated as made from contributions first and therefore no distributions are taxable until distributions exceed the amount of contributions to the Roth IRA.The 10% penalty tax and the regular IRA exceptions to the 10% penalty tax apply to taxable distributions from a Roth IRA. Amounts may be rolled over from one Roth IRA to another Roth IRA.Furthermore, an individual may make a rollover contribution from a non-Roth IRA to a Roth IRA.The individual must pay tax on any portion of the IRA being rolled over that represents income or a previously deductible IRA contribution. Purchasers of policies to be qualified as a Roth IRA should obtain competent tax advice as to the tax treatment and suitability of such an investment. H.R. 10 Plans Section 401 of the Code permits self-employed individuals to establish qualified plans for themselves and their employees, commonly referred to as “H.R. 10” or “Keogh” plans.Contributions made to the plan for the benefit of the employees will not be included in the gross income of the employees until distributed from the plan.The tax consequences to participants may vary depending upon the particular plan design.However, the Code places limitations and restrictions on all plans including on such items as: amount of allowable contributions; form, manner and timing of distributions; transferability of benefits; vesting and nonforfeitability of interests; nondiscrimination in eligibility and participation; and the tax treatment of distributions, withdrawals and surrenders.(See “Tax Treatment of Withdrawals - Qualified Policies.”) Purchasers of policies for use with an H.R. 10 Plan should obtain competent tax advice as to the tax treatment and suitability of such an investment. Corporate Pension and Profit Sharing/401(k) Plans Generally, Sections 401(a) and 401(k) of the Code permit non-governmental employers to establish various types of tax-deferred retirement plans for employees.These retirement plans may permit the purchase of the policies to provide benefits under the plan.Contributions to the plan for the benefit of employees will not be includible in the gross income of the employees until distributed from the plan.The tax consequences to participants may vary depending upon the particular plan design.However, the Code places limitations and restrictions on all plans including on such items as: amount of allowable contributions; form, manner and timing of distributions; transferability of benefits; vesting and nonforfeitability of interests; nondiscrimination in eligibility and participation; and the tax treatment of distributions, withdrawals and surrenders.(See “Tax Treatment of Withdrawals - Qualified Policies.”) Purchasers of policies for use with Corporate Pension or Profit Sharing/401(k) Plans should obtain competent tax advice as to the tax treatment and suitability of such an investment. 4 Tax Treatment of Withdrawals - Qualified Policies The following discussion explains how the general principles of tax-deferred investing apply to policies issued pursuant to qualified plans. Special Tax Treatment for Lump Sum Distributions from a Corporate Pension or Profit Sharing/401(k) or H.R. 10 Plan If the taxpayer receives an amount from a Policy issued pursuant to a Corporate Pension or Profit Sharing/401(k) or H.R. 10 Plan and the distribution qualifies as a lump sum distribution under the Code, the portion of the distribution that is included in income may be eligible for special tax treatment.The plan administrator should provide the taxpayer with information about the tax treatment of a lump sum distribution at the time the distribution is made. Special Rules for Distributions that are Rolled Over In addition, special rules apply to a distribution from a Policy that relates to a Corporate Pension or Profit Sharing/401(k) or H.R. 10 Plan or a Section 403(b) Tax-Sheltered Annuity if the distribution is properly rolled over in accordance with the provisions of the Code.These provisions contain various requirements, including the requirement that the rollover be made directly from the distributing plan or within 60 calendar days of receipt to an “eligible retirement plan” which includes the following: · a traditional individual retirement arrangement under Section 408 of the Code; · another Code Section 401(a) Corporate Pension or Profit Sharing/401(k) or H.R. 10 Plan or an annuity plan under Section 403(a) of the Code; · a Section 403(b) Plan or to a 457(b) Governmental Deferred Compensation Plan. These special rules only apply to distributions that qualify as “eligible rollover distributions” under the Code.Eligible rollover distributions are subject to a mandatory 20% federal tax withholding unless the eligible rollover distribution is transferred to an eligible retirement plan in a direct trustee to trustee rollover.In general, a distribution from a Corporate Pension or Profit Sharing/401(k) or H.R. 10 Plan, IRA, Section 403(b) Plan or governmental 457(b) plan will be an eligible rollover distribution EXCEPT to the extent: · It is part of a series of payments made for the taxpayer’s life (or life expectancy) or the joint lives (or joint life expectancies) of the taxpayer and his Beneficiary under the plan or for a period of more than ten years; · It is a required minimum distribution under Section 401(a)(9) of the Code as described below; or · It is made from a Plan by reason of a hardship. Required minimum distributions under Section 401(a)(9) include the following required payments: · If the plan is an Individual Retirement Annuity, payments required by the April 1 following the calendar year in which the taxpayer reaches age 70½; and · If the plan is a Corporate Pension or Profit Sharing/401(k), H.R. 10, Tax-Sheltered Annuity, or 457(b) Deferred Compensation Plan (and if the taxpayer does not own more than 5% of the employer maintaining the applicable plan), payments are required by the later of the April 1 following the calendar year in which the taxpayer reaches age 70½ or the calendar year the taxpayer terminates employment with the employer.The above rule for IRAs applies to taxpayers who are more than 5% owners. The administrator of the applicable qualified plan should provide additional information about these rollover tax rules when a distribution is made. Distributions in the Form of Annuity Payments If any distribution is made from a qualified policy issued pursuant to a qualified plan and is made in the form of annuity payments (and is not eligible for rollover or is not in any event rolled over), a fixed portion of each payment is generally excludable from income for federal income tax purposes to the extent it is treated as allocable to the taxpayer’s “after-tax” contributions to the policy (and any other cost basis in the Policy).To the extent the payment exceeds such portion, it is includable in income.The portion of the annuity payment that is excludable from income is determined under detailed rules provided in the Code.In very general terms, these detailed rules determine such excludable amount by dividing the “after-tax” contributions and other cost basis in the policy at the time the annuity payments begin by the anticipated number of payments to be made under the policy.If the annuity payments continue after the number of anticipated payments has been made, such additional payments will generally be included in full in income. Penalty Tax on Withdrawals Generally, there is a penalty tax equal to 10% of the portion of any payment from a qualified policy that is included in income.This 10% penalty will not apply if the distribution meets certain conditions.Some of the distributions that are excepted from the 10% penalty are listed below: · A distribution that is made on or after the date the taxpayer reaches age 59½; · A distribution that is properly rolled over to a traditional IRA or to another eligible employer plan or account; · A distribution that is made on or after the death of the owner; 5 · A distribution that is made when the taxpayer is totally disabled (as defined in Section 72(m)(7) of the Code); · A distribution that is made as part of a series of substantially equal periodic payments which are made at least annually for the taxpayer’s life (or life expectancy) or the joint lives (or joint life expectancies) of the taxpayer and his joint beneficiary under the qualified policy (and, with respect to qualified policies issued pursuant to Corporate Pension and Profit Sharing/401(k) or H.R. 10 Plans, which begin after the taxpayer separates from service with the employer maintaining the plan); · A distribution that is made by reason of separation from service with the employer maintaining the applicable plan during or after the calendar year in which the taxpayer reaches age 55 (or 50 for qualified public safety employees); · A distribution that is made to the taxpayer to the extent it does not exceed the amount allowable as a deduction for medical care under Section 213 of the Code (determined without regard to whether the taxpayer itemizes deductions); · A distribution that is made to an alternate payee pursuant to a qualified domestic relations order (that meets the conditions of Section 414(p) of the Code) (not applicable to Individual Retirement Annuities); · Distributions from an IRA for the purchase of medical insurance (as described in Section 213(d)(1)(D) of the Code) for the owner or annuitant (as applicable) and his or her spouse and dependents if the owner or annuitant (as applicable) has received unemployment compensationfor at least 12 weeks (this exception will no longer apply after the owner or annuitant (as applicable) has been re-employed for at least 60 calendar days); · Distributions from an IRA made to the owner or annuitant (as applicable) to the extent such distributions do not exceed the qualified higher education expenses (as defined in Section 72(t)(7) of the Code) of the owner or annuitant (as applicable) for the taxable year; and · Distributions from an IRA made to the owner or annuitant (as applicable) which are qualified first-time home buyer distributions (as defined in Section 72(t)(8) of the Code). · A distribution that is converted directly to a Roth IRA. Required Distributions Distributions from a policy issued pursuant to a qualified plan (other than a Roth IRA) must meet certain rules concerning required distributions that are set forth in the Code.Such rules are summarized below: · Required distributions generally must start by April 1 of the calendar year following the calendar year in which the taxpayer reaches age 70½; and · If the qualified plan is a Corporate Pension or Profit Sharing/401(k), H.R. 10, or 403(b) Tax-Sheltered Annuity Plan and the taxpayer does not own more than 5% of the employer maintaining the plan, the required distributions generally do not have to start until April 1 of the calendar year following the later of the calendar year in which the taxpayer reaches age 70½ or the calendar year in which the taxpayer terminates employment with the employer; and · When distributions are required under the Code, a certain minimum amount, determined under the Code, must be distributed each year. In addition, other rules apply under the Code to determine when and how required minimum distributions must be made in the event of the taxpayer’s death.The applicable plan documents will contain such rules. Tax-Deferred Annuities and 401(k) Plans — Withdrawal Limitations The Code limits the withdrawal of amounts attributable to contributions made pursuant to a salary reduction agreement (as defined in Section 403(b) or 401(k) of the Code) to circumstances only when the Owner: (1) attains age 59½; (2) separates from service; (3) dies; (4) becomes disabled (within the meaning of Section 72(m)(7) of the Code); or (5) incurs a hardship.However, withdrawals for hardship are restricted to the portion of the owner’s policy value which represents contributions by the owner and does not include any investment results.The limitations on withdrawals apply only to salary reduction contributions made after the end of the plan year beginning in 1988, and to income attributable to such contributions and to income attributable to amounts held as of the end of the plan year beginning in 1988. The limitations on withdrawals do not affect rollovers and transfers between certain qualified plans.Owners should consult their own tax counsel or other tax advisor regarding any distributions. Tax-Deferred Annuities/Loans If a policy is issued pursuant to a 403(b) Tax-Deferred Annuity, the owner may take a loan under the policy if the employer’s plan allows, at any time before annuity payments begin.However, no loans will be made during the first policy year.The security for the loan will be the value of the policy invested in the guaranteed interest account.The loan cannot be more than the lesser of $50,000 or one-half of the value of the policy.Under certain circumstances, the $50,000 limit may be reduced.The minimum loan amount is $1,000 (which can be changed at our discretion).You may not make withdrawals while you have an outstanding loan against your policy. If a loan payment is not made before the end of the calendar quarter following the calendar quarter in which the payment was due, the outstanding loan balance (principal plus interest) will become due and payable.If the loan payment is not repaid within such time period, the loan balance plus interest will be considered in default and will be treated as taxable income for the tax year of the default.Satisfaction of any unpaid loan balance plus interest from the guaranteed interest account will only occur when the taxpayer qualifies for a plan distribution under the Code.If the loan is in default and the taxpayer does not yet qualify for a distribution to satisfy the outstanding loan balance, the loan will continue to accrue interest (but such interest accruals will not result in additional deemed distributions).A loan is treated as a distribution for tax purposes to the extent the loan amount exceeds the lesser of: (1) the greater of 50% of the Owner’s vested account balance or $10,000; or (2) $50,000, reduced by the Owner’s highest outstanding loan balance during the preceding 12-month period.If all or a portion of a loan is treated as a distribution, any amounts which are treated as distributions may become taxable and will be subject to income tax and penalties, if applicable. Tax Deferred Annuities/Trustee to Trustee Transfers to Purchase Permissive Service Credit If a policy is issued pursuant to a 403(b) Tax-Deferred Annuity, the owner may direct a trustee-to-trustee transfer to a defined benefit governmental plan to purchase permissive service credit with the governmental defined benefit plan. 6 ANNUITY PROVISIONS Variable Annuity Payout An owner may elect a variable annuity payout.Variable annuity payments reflect the investment performance of the underlying portfolios in accordance with the allocation of the value of the policy to the variable annuity options during the annuity period.Variable annuity payments are not guaranteed as to dollar amount. American Fidelity Assurance Company will determine the number of annuity units payable for each payment by dividing the dollar amount of the first annuity payment by the annuity unit value for each applicable sub-account on the annuity date.This sets the number of annuity units for each applicable sub-account. The number of annuity units payable remains the same unless an owner transfers a portion of the annuity benefit to another variable investment option or to the fixed annuity option.The dollar amount is not fixed and will change from month to month, depending on the annuity unit value. The dollar amount of the variable annuity payments for each applicable sub-account after the first payment is determined by multiplying the fixed number of annuity units per payment in each sub-account by the annuity unit value for the last valuation period of the month preceding the month for which the payment is due.This result is the dollar amount of the payment for each applicable sub-account.The total dollar amount of each variable annuity payment is the sum of all variable annuity payments reduced by the applicable portion of the policy maintenance charge. Variable Annuity Unit The value of an annuity unit for each sub-account was arbitrarily set initially at $10.The annuity unit value at the end of any subsequent valuation period is determined as follows: · The net investment factor for the current valuation period is multiplied by the value of the annuity unit for the sub-account for the immediately preceding valuation period; and · The result is then divided by the assumed investment rate factor which equals 1.00 plus the assumed investment rate for the number of days since the preceding valuation date. An owner can choose either a 1%, 3%, or 5% assumed investment rate.If one is not chosen, the assumed investment rate will be 3%. The assumed investment rate is the assumed rate of return used to determine the first annuity payment for a variable annuity option.A higher assumed investment rate will result in a higher first payment; whereas, choosing a lower assumed investment rate will result in a lower first payment.Payments will increase whenever the actual return exceeds the chosen rate and payments will decrease whenever the actual return is less than the chosen rate. Fixed Annuity Payout The dollar amount of each fixed annuity payment will not vary.The guaranteed annuity payment is based on the guaranteed interest rate stated in the policy issued. OFFERING OF THE AFADVANTAGE® VARIABLE ANNUITY American Fidelity Separate Account B offers the AFAdvantage® Variable Annuity primarily to public school educators in grades K-12 (including school administrators and staff) in order to address their retirement savings and other insurance product needs.This is accomplished by our sales representatives meeting directly with such educators. UNDERWRITER American Fidelity Securities, Inc., a wholly owned subsidiary of American Fidelity Assurance Company, is the principal underwriter for the annuity policies and acts as the distributor of the policies.The policies are offered on a continuous basis.The aggregate underwriting commissions paid to and retained by American Fidelity Securities in connection with Separate Account B for 2012, 2011 and 2010 were $691,523, $632,388 and $600,927, respectively. CUSTODIAN AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The name and address of the person who maintains physical possession of the accounts, books and other documents of American Fidelity Separate Account B required by Section 31(a) of the Investment Company Act of 1940 is David R. Carpenter, President and Chief Operations Officer of American Fidelity Assurance Company, 2000 N. Classen Boulevard, Oklahoma City, Oklahoma73106. The financial statements of American Fidelity Separate Account B and American Fidelity Assurance Company included in this Statement of Additional Information have been audited by KPMG LLP, Independent Registered Public Accounting Firm, as set forth in its reports appearing below.KPMG’s report on American Fidelity Assurance Company refers to the retrospective adoption of Accounting Standards Update (ASU) 2010-26, Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts.KPMG LLP’s address is 210 Park Avenue, Suite 2850, Oklahoma City, Oklahoma73102. INVESTMENT CONSULTANT Asset Services Company, L.L.C., 5100 N. Classen Blvd., Suite 600, Oklahoma City, Oklahoma 73118, acts as an investment consultant for the registrant and American Fidelity Assurance Company.Under the investment consultant agreement, from time to time, Asset Services provides certain reports and information to Separate Account B and American Fidelity Assurance Company.Asset Services is an indirect subsidiary of American Fidelity Corporation, which owns 100% of American Fidelity Assurance Company. American Fidelity Assurance Company, the separate account’s depositor, pays any compensation payable to Asset Services for services provided to Separate Account B.No such compensation has been paid to Asset Services during the last three years. LEGAL OPINION McAfee & Taft A Professional Corporation, Oklahoma City, Oklahoma, has provided advice on certain matters relating to the federal securities and income tax laws in connection with the policies. FINANCIAL STATEMENTS Following are the financial statements of Separate Account B and American Fidelity Assurance Company.The consolidated financial statements of American Fidelity Assurance Company should be considered only as bearing upon the ability of American Fidelity Assurance Company to meet its obligations under the policies; they should not be considered as bearing on the investment performance of the assets held in Separate Account B. 7 AMERICAN FIDELITY SEPARATE ACCOUNTB Financial Statements December31, 2012 (With Report of Independent Registered Public Accounting Firm Thereon) 8 KPMG LLP 210 Park Avenue, Suite 2850 Oklahoma City, OK 73102-5683 Report of Independent Registered Public Accounting Firm The Board of Directors American Fidelity Assurance Company and Contract Owners American Fidelity Separate AccountB: We have audited the accompanying statements of assets and liabilities of the Socially Responsible Growth, Stock Index, International Value, Technology Growth, Value Opportunities V.I., Basic Value V.I., Global Allocation V.I., Capital Appreciation V.I., VP Balanced, VP Capital Appreciation, VP Income and Growth, VP International Value, Dual Strategy Fund, Total Bond Market Index, VNG Balanced, VNG Small Company, and VNG Capital Growth segregated subaccounts of American Fidelity Separate AccountB (AccountB) as of December31, 2012, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the years or periods in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of AccountB’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and the financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Investments owned at December31, 2012 were verified by confirmation with the underlying funds. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the aforementioned segregated subaccounts of American Fidelity Separate AccountB as of December31, 2012, and the results of their operations for the year then ended, the changes in their net assets for each of the years or periods in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S.generally accepted accounting principles. KPMG LLP Oklahoma City, Oklahoma February11, 2013 KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative ("KPMG International"), a Swiss entity 9 AMERICAN FIDELITY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 Segregated subaccounts Socially Responsible Stock International Technology Growth Index Value Growth Investments: Dreyfus Socially Responsible Growth Fund, Inc. (665,538 shares at net asset value of $33.24 per share) (cost $18,292,687) $ — — — Dreyfus Stock Index Fund (1,853,130 shares at net asset value of $31.86 per share) (cost $54,249,701) — 59,040,720 — — Dreyfus International Value Portfolio (927,121 shares at net asset value of $9.82 per share) (cost $11,003,875) — — 9,104,326 — Dreyfus Investment Portfolio: Technology Growth Portfolio (400,352 shares at net asset value of $13.84 per share) (cost $3,802,824) — — — 5,540,865 Total assets 22,122,477 59,040,720 9,104,326 5,540,865 Total liabilities — Net assets $ 59,040,720 9,104,326 5,540,865 Accumulation units outstanding $ 3,900,250 686,848 548,028 Accumulation unit value See accompanying notes to financial statements. 10 AMERICAN FIDELITY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 Segregated subaccounts Value Capital Opportunities Basic Appreciation V.I. Value V.I. V.I. Investments: BlackRock Variable Series Funds: Value Opportunities V.I. Fund (1,525,693 shares at net asset value of $19.39 per share) (cost $29,783,906) $ — — Basic Value V.I. Fund (2,228,690 shares at net asset value of $12.80 per share) (cost $27,876,830) — 28,527,227 — Capital Appreciation V.I. Fund (140,130 shares at net asset value of $8.50 per share) (cost $1,137,515) — — 1,191,104 Total assets 29,583,197 28,527,227 1,191,104 Total liabilities — — — Net assets $ 28,527,227 1,191,104 Accumulation units outstanding $ 1,830,087 94,124 Accumulation unit value See accompanying notes to financial statements. 11 AMERICAN FIDELITY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 Segregated subaccounts VP VP VP Dual VP Capital Income and International Strategy Balanced Appreciation Growth Value Fund Investments: American Century Variable Portfolios: VP Balanced (823,905 shares at net asset value of $7.13 per share) (cost $5,296,832) $ — VP Capital Appreciation (524,453 shares at net asset value of $14.54 per share) (cost $5,967,955) — 7,625,541 — — — VP Income and Growth (973,907 shares at net asset value of $6.90 per share) (cost $6,075,050) — — 6,719,963 — — VP International Value (639,498 shares at net asset value of $8.93 per share) (cost $5,077,276) — — — 5,710,716 — American Fidelity Dual Strategy Fund, Inc. (2,027,651 shares at net asset value of $11.60 per share) (cost $19,625,667) — 23,512,643 Total assets 5,874,442 7,625,541 6,719,963 5,710,716 23,512,643 Total liabilities — Net assets $ 7,625,541 6,719,963 5,710,716 23,512,643 Accumulation units outstanding $ 488,559 575,962 470,276 2,196,146 Accumulation unit value 14.170 15.608 11.667 12.143 10.706 See accompanying notes to financial statements. 12 AMERICAN FIDELITY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 Segregated subaccounts Total Bond VNG VNG Small VNG Capital Market Index Balanced Company Growth Investments: Vanguard Total Bond Market Index (742,218 shares at net asset value of $12.46 per share) (cost $8,745,837) $ — — — Vanguard Balanced (1,477,491 shares at net asset value of $20.70 per share) (cost $26,903,196) — 30,584,066 — — Vanguard Small Company (977,398 shares at net asset value of $20.08 per share) (cost $15,037,785) — — 19,626,149 — Vanguard Capital Growth (132,251 shares at net asset value of $17.68 per share) (cost $2,119,988) — — — 2,338,191 Total assets 9,248,031 30,584,066 19,626,149 2,338,191 Total liabilities — Net assets $ 30,584,066 19,626,149 2,338,191 Accumulation units outstanding $ 2,113,556 1,338,406 175,198 Accumulation unit value 13.346 14.470 14.664 13.346 See accompanying notes to financial statements. 13 AMERICAN FIDELITY SEPARATE ACCOUNT B Statements of Operations Year ended December 31, 2012 Segregated subaccounts Socially Responsible Stock International Technology Growth Index Value Growth Net investment income (loss): Investment income distribution from underlying mutual fund $
